                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 1 of 41 Page ID #:600



                                                                                                                  1   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                      lauren.grochow@troutman.com
                                                                                                                  2   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                      5 Park Plaza, Suite 1400
                                                                                                                  3   Irvine, CA 92614-2545
                                                                                                                      Telephone: 949.622.2700
                                                                                                                  4   Facsimile: 949.622.2739
                                                                                                                  5   DANIEL N. ANZISKA, Pro Hac Vice
                                                                                                                      daniel.anziska@troutman.com
                                                                                                                  6   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                      875 Third Avenue
                                                                                                                  7   New York, NY 10022
                                                                                                                      Telephone: 212.704.6000
                                                                                                                  8   Facsimile: 212.704.6288
                                                                                                                  9   [Counsel continued on next page.]
                                                                                                                 10   Attorneys for Defendants
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                      SMART KING LTD., JIAWEI WANG, and CHAOYING DENG
                                                                                                                 11   and Defendant and Counterclaimant FARADAY&FUTURE INC.
                                                                                                                 12                        UNITED STATES DISTRICT COURT
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                 14                                WESTERN DIVISION
                                                                                                                 15   HONG LIU,                                Case No. 2:20-cv-08035-SVW-JPR
                                                                                                                 16                  Plaintiff,               Honorable Stephen V. Wilson
                                                                                                                 17           v.                              DISCOVERY MOTION
                                                                                                                 18   FARADAY&FUTURE INC.,                    JOINT STIPULATION RE:
                                                                                                                      SMART KING LTD., JIAWEI                 DEFENDANTS’ MOTION TO
                                                                                                                 19   WANG, and CHAOYING DENG,                COMPEL PLAINTIFF HONG LIU’S
                                                                                                                                                              PRODUCTION OF DOCUMENTS
                                                                                                                 20                  Defendants.              AND FURTHER RESPONSE TO
                                                                                                                                                              DEFENDANTS’ REQUEST FOR
                                                                                                                 21                                           PRODUCTION, SET ONE
                                                                                                                 22                                            Date:    April 15, 2021
                                                                                                                                                               Time:    10:00 a.m.
                                                                                                                 23                                            Place:   Courtroom 690
                                                                                                                                                               Judge:   Hon. Jean P. Rosenbluth
                                                                                                                 24
                                                                                                                                                               Discovery Cutoff Date: April 23, 2021
                                                                                                                 25 AND RELATED COUNTERCLAIM.                  Pre-Trial Conf:        Waived
                                                                                                                                                               Trial Date:            June 8, 2021
                                                                                                                 26
                                                                                                                 27
                                                                                                                 28
                                                                                                                      114437083
                                                                                                                         JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                       DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 2 of 41 Page ID #:601



                                                                                                                  1   [counsel continued.]
                                                                                                                  2    MACKENZIE L. WILLOW-JOHNSON, Pro Hac Vice
                                                                                                                       mackenzie.willow-johnson@troutman.com
                                                                                                                  3    TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                       305 Church at North Hills Street, Suite 1200
                                                                                                                  4    Raleigh, NC 27609
                                                                                                                       Telephone: 919.740.9949
                                                                                                                  5    Facsimile: 704.998.4051
                                                                                                                  6
                                                                                                                  7
                                                                                                                  8
                                                                                                                  9
                                                                                                                 10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11
                                                                                                                 12
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13
                                                                                                                 14
                                                                                                                 15
                                                                                                                 16
                                                                                                                 17
                                                                                                                 18
                                                                                                                 19
                                                                                                                 20
                                                                                                                 21
                                                                                                                 22
                                                                                                                 23
                                                                                                                 24
                                                                                                                 25
                                                                                                                 26
                                                                                                                 27
                                                                                                                 28
                                                                                                                      114437083                             -2-
                                                                                                                         JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                       DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 3 of 41 Page ID #:602



                                                                                                                  1                                        TABLE OF CONTENTS
                                                                                                                  2
                                                                                                                                                                                                                              Page
                                                                                                                  3
                                                                                                                      I.     DEFENDANTS’ INTRODUCTORY STATEMENT .................................... 1
                                                                                                                  4
                                                                                                                      II.    PLAINTIFF’S INTRODUCTORY STATEMENT ........................................ 4
                                                                                                                  5   III.   ISSUES IN DISPUTE ..................................................................................... 7
                                                                                                                  6          A.   Issue No. 1: Liu’s Improper Boilerplate Reponses Fail to Meet
                                                                                                                                  the Requirements of Federal Rule of Civil Procedure 34(b)(2). .......... 7
                                                                                                                  7               1.    Defendants’ Contentions ............................................................ 7
                                                                                                                  8               2.    Plaintiff’s Contentions .............................................................. 16
                                                                                                                             B.   Issue No. 2: Liu’s Failure to Produce Documents Regarding His
                                                                                                                  9               Financial Condition. ............................................................................ 17
                                                                                                                 10               1.    Defendants’ Contentions .......................................................... 17
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                  2.    Plaintiff’s Contentions .............................................................. 19
                                                                                                                 11
                                                                                                                             C.   Issue No. 3: Liu’s Refusal to Produce Documents Related to His
                                                                                                                 12               Efforts to Gain Employment After His Termination from FF............ 19
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA




                                                                                                                                  1.    Defendants’ Contentions .......................................................... 19
                                                              S U I T E 1400




                                                                                                                 13
                                                                                                                                  2.    Plaintiff’s Contentions .............................................................. 23
                                                                                                                 14          D.   Issue No. 4: Liu’s Withholding of Documents Posted on His
                                                                                                                                  Social Media Account. ........................................................................ 24
                                                                                                                 15
                                                                                                                                  1.    Defendants’ Contentions .......................................................... 24
                                                                                                                 16               2.    Plaintiff’s Contentions .............................................................. 26
                                                                                                                 17          E.   Issue No. 5: Liu Has Refused to Produce Any Documents.
                                                                                                                                  Regarding His Medical History. ......................................................... 26
                                                                                                                 18               1.    Defendants’ Contentions .......................................................... 26
                                                                                                                 19               2.    Plaintiff’s Contentions .............................................................. 31
                                                                                                                             F.   Issue No. 6: Liu’s Refusal to Comply Discovery Obligations and
                                                                                                                 20               Meet and Confer Requirement is Sanctionable. ................................. 32
                                                                                                                 21               1.    Defendants’ Contentions .......................................................... 32
                                                                                                                                  2.    Plaintiff’s Contentions .............................................................. 34
                                                                                                                 22
                                                                                                                      IV.    DEFENDANTS’ CONCLUSION................................................................. 37
                                                                                                                 23   V.     PLAINTIFF’S CONCLUSION..................................................................... 37
                                                                                                                 24
                                                                                                                 25
                                                                                                                 26
                                                                                                                 27
                                                                                                                 28
                                                                                                                                                                           -i-
                                                                                                                         JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                       DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 4 of 41 Page ID #:603



                                                                                                                  1   I.      DEFENDANTS’ INTRODUCTORY STATEMENT
                                                                                                                  2           Plaintiff and Counter-Defendant Hong Liu (“Liu”) asserted near identical
                                                                                                                  3   boilerplate objections in response to each of Defendant and Counter-Claimant
                                                                                                                  4   Faraday&Future Inc.’s (“FF”) and Defendants Smart King Ltd.’s (“Smart King”),
                                                                                                                  5   Jiawei Wang’s, and Chaoying Deng’s (collectively with FF, “Defendants”)
                                                                                                                  6   Requests for Production, Set One (the “Requests”). Liu’s boilerplate objections do
                                                                                                                  7   not identify the basis for his wholesale refusal to produce documents responsive to
                                                                                                                  8   Request Nos. 8, 20, 21, 26-30, and 43-45. And, for the Requests where Liu
                                                                                                                  9   committed to producing documents (Request Nos. 1-7, 9-19, 22-25, 31-42, and 46-
                                                                                                                 10   52), it is not possible to determine whether he has produced all responsive
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   documents, or is withholding some based on one of his boilerplate objections.
                                                                                                                 12           Such responses fail to satisfy the plain requirements of Federal Rule of Civil
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   Procedure 34(b)(2), subparts (B) and (C). Thus, Defendants respectfully request
                                                                                                                 14   that the Court strike or overrule Liu’s boilerplate objections and order that he
                                                                                                                 15   produce all responsive documents, or attest that, after a reasonably diligent search,
                                                                                                                 16   he does not have responsive documents in his possession, custody, or control.
                                                                                                                 17           Moreover, for the Requests where Liu refuses to produce responsive
                                                                                                                 18   documents,1 he appears to be withholding documents either based on the request
                                                                                                                 19   being “vague, overbroad and unduly burdensome” or somehow lacking a
                                                                                                                 20   “legitimate basis.” As further detailed below, such objections are no basis for Liu’s
                                                                                                                 21   wholesale refusal to produce documents responsive to Request Nos. 8, 20, 21, 26-
                                                                                                                 22   30, and 43-45, which pertain to Liu’s financial condition, efforts to obtain
                                                                                                                 23   employment after his termination, social media history, and medical history.
                                                                                                                 24           As detailed below, Liu placed these topics at issue by his own allegations.
                                                                                                                 25   Liu placed his own financial condition at issue by alleging that “Defendants, at Mr.
                                                                                                                 26
                                                                                                                      1
                                                                                                                       Liu commits to meeting and conferring with Defendants regarding these Requests,
                                                                                                                 27
                                                                                                                      but, as detailed below, when asked to participate in the meet and confer process,
                                                                                                                 28   Liu refused.
                                                                                                                      114437083                                 -1-
                                                                                                                            JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                          DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 5 of 41 Page ID #:604



                                                                                                                  1   Jia’s behest, have inflicted massive damage upon Mr. Liu’s career and earnings
                                                                                                                  2   prospects” (Compl. ¶ 100); that his “career and future earnings prospects lie in
                                                                                                                  3   tatters” (id. ¶ 108); and that he “suffered… loss of past and future earnings and
                                                                                                                  4   employment benefits and opportunities” (id. ¶ 134). Liu also put his efforts to gain
                                                                                                                  5   employment following his separation from FF directly at issue by alleging that
                                                                                                                  6   “[s]ince being terminated by [FF], Mr. Liu has not been offered any positions at any
                                                                                                                  7   major law firms because he is perceived to have lost many of these client
                                                                                                                  8   relationships.” (Id. ¶ 102.) In addition, Liu’s wrongful termination claim places at
                                                                                                                  9   issue his: 1) posts or comments Liu made regarding his work at FF or the reasoning
                                                                                                                 10   for his firing, 2) any posts or comments regarding his purported mental or physical
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   injuries, 3) information regarding his daily living conditions which he has made
                                                                                                                 12   directly relevant to his damages claim, 4) vacations that he took since his firing, and
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   5) any comments that he has made regarding any effort he has made to obtain future
                                                                                                                 14   employment. Finally, Liu also placed his mental and physical health directly at
                                                                                                                 15   issue by alleging that “[t]he abrupt, gangster-like termination of Mr. Liu severely
                                                                                                                 16   impacted his health, causing physical injury and emotional distress” (Compl. ¶ 93)
                                                                                                                 17   and that Defendants conduct caused him “to suffer humiliation, mental anguish, and
                                                                                                                 18   emotional and physical distress.” (Id. ¶ 137; see also ¶¶ 134, 138, 140.)
                                                                                                                 19           Defendants have attempted to resolve these issues with Liu’s production and
                                                                                                                 20   responses through Local Rule 37-1’s meet and confer process. On February 24,
                                                                                                                 21   2021, Defendants sent a detailed, case law-supported, letter asking for Liu to
                                                                                                                 22   provided amended rule-compliant responses and produce any documents withheld.
                                                                                                                 23   ((Decl. of Lauren E. Grochow (“Grochow Decl.”), Ex. 1 ¶ 4.) Defendants then
                                                                                                                 24   followed up with Liu during a call on March 2, 2021 regarding a separate issue,
                                                                                                                 25   during which Liu’s counsel said they would be producing documents and that they
                                                                                                                 26   would address the remaining issues detailed in the February 24, 2021 letter
                                                                                                                 27   separately. (Id. ¶ 5.) During this call, Defendants also reminded Liu’s counsel of
                                                                                                                 28   the deadline for doing so. (Id.) Liu then made a limited production of 125
                                                                                                                      114437083                                -2-
                                                                                                                         JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                       DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 6 of 41 Page ID #:605



                                                                                                                  1   documents on March 9, 2021, several weeks after his production was due. (Id. ¶ 6.)
                                                                                                                  2   On another meet and confer call on March 10, 2021 regarding deposition
                                                                                                                  3   scheduling, Defendants again followed up as to whether Liu would be producing
                                                                                                                  4   more documents and whether he would be amending his responses. (Id. ¶ 7.) Liu
                                                                                                                  5   indicated that he would be producing documents relating to his physical and
                                                                                                                  6   emotional damages claimed, but refused to commit to amending his responses.
                                                                                                                  7   (Id.) As of March 15, 2021 when this joint stipulation was first transmitted to Liu,
                                                                                                                  8   he has not provided amended rule-compliant responses to Defendants Requests, nor
                                                                                                                  9   made any supplemental production. (Id. ¶ 8.)
                                                                                                                 10           Additionally, counsel for Liu’s failure to abide by Local Rule 37-1’s
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   mandatory meet and confer process constitutes sanctionable conduct under Local
                                                                                                                 12   Rule 37-4. As noted above, Defendants transmitted a Rule 37-1 meet and confer
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   letter to Liu on February 24, 2021 and have reminded Liu of his meet and confer
                                                                                                                 14   and discovery obligations in two separate telephone conferences on March 2, 2021
                                                                                                                 15   and March 10, 2021. (Id. ¶¶ 4-5, 7.) Despite Defendants’ repeated formal and
                                                                                                                 16   informal efforts to initiate a meet and confer conference, counsel for Liu has
                                                                                                                 17   refused to make himself available to discuss the disputes at issue in this motion.
                                                                                                                 18   Thus, Liu’s conduct warrants sanctions for his refusal to comply with his discovery
                                                                                                                 19   obligations under Federal Rules of Civil Procedure 26 and 34 and to meet and
                                                                                                                 20   confer under Local Rule 37-1.
                                                                                                                 21           In sum, Defendants request that the Court strike or overrule Liu’s boilerplate
                                                                                                                 22   objections and be ordered to respond with Rule 34(b)(2)-compliant responses.
                                                                                                                 23   Defendants further seek that Liu be ordered to produce all documents responsive to
                                                                                                                 24   each Request or to provide responses indicating that, after a reasonably diligent
                                                                                                                 25   search, he has no responsive documents. Finally, Defendants seek that Liu be
                                                                                                                 26   ordered to pay their reasonable costs and fees incurred in bringing this motion
                                                                                                                 27   pursuant to Federal Rule of Civil Procedure 37(a)(5)(A) and sanctions for Liu’s
                                                                                                                 28   refusal to meet and confer.
                                                                                                                      114437083                                 -3-
                                                                                                                         JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                       DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 7 of 41 Page ID #:606



                                                                                                                  1   II.     PLAINTIFF’S INTRODUCTORY STATEMENT
                                                                                                                  2           Defendants doth protest too much. Defendants’ motion is moot and, in
                                                                                                                  3   connection with Plaintiff’s production to date and Plaintiff’s representations as to
                                                                                                                  4   future productions, serves merely to distract Plaintiff from prosecuting his case
                                                                                                                  5   against Defendants. Indeed, the present motion is a transparent salvo by
                                                                                                                  6   Defendants to make Plaintiff appear to be acting in bad faith, as well as an attempt
                                                                                                                  7   by Defendants to save face after having presented two wholly defective, baseless
                                                                                                                  8   pleadings against Plaintiff. See ECF 79 (granting Plaintiff’s motion to dismiss FF’s
                                                                                                                  9   initial counterclaim); ECF 86, 90, 95 (FF’s filing a Second Amended Counterclaim
                                                                                                                 10   after the Court invited Plaintiff to file a renewed motion to dismiss). Accordingly,
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   the present motion is entirely unnecessary, and, in light of this matter’s accelerated
                                                                                                                 12   litigation and trial schedule, intentionally seeks to waste Plaintiff’s limited time.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           It is ironic that Defendants seek to compel documents and responses from
                                                                                                                 14   Plaintiff when the parties’ production to date has been unduly one-sided. Indeed, it
                                                                                                                 15   is Plaintiff, not Defendants, who has produced the bulk of documents. For
                                                                                                                 16   example, Plaintiff has produced 1341 pages and 165 documents across two
                                                                                                                 17   productions; Defendants have produced merely 418 pages and 116 documents and
                                                                                                                 18   have not stated whether they intend to produce more. This disparity in production
                                                                                                                 19   bears significant highlighting as defendants FF and Smart King, corporate entities,
                                                                                                                 20   are the obvious custodians of the bulk of the relevant, responsive documents.2
                                                                                                                 21           This motion is but another example of Defendants’ strategy to overwhelm
                                                                                                                 22   Plaintiff with unnecessary and abusive discovery demands. Notwithstanding the
                                                                                                                 23   parties’ agreed upon April 23, 2021 discovery cut off and the Court’s ordered June
                                                                                                                 24   8, 2021 jury trial, Defendants have chosen to bombard plaintiff with frivolous and
                                                                                                                 25   harassing discovery demands. For example, Defendants have served a total of 114
                                                                                                                 26
                                                                                                                      2
                                                                                                                        As Defendants admit, Plaintiff continues to seek to meet and confer with
                                                                                                                 27
                                                                                                                      Defendants about outstanding document production, but Defendants have shown no
                                                                                                                 28   interest in doing so.
                                                                                                                      114437083                                 -4-
                                                                                                                            JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                          DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 8 of 41 Page ID #:607



                                                                                                                  1   document demands across three sets of requests for production (while producing
                                                                                                                  2   only 116 documents), 13 interrogatories, and no less than 81 requests for
                                                                                                                  3   admission. As to these requests for admission, Defendants have improperly
                                                                                                                  4   demanded that Plaintiff agree with numerous baseless legal conclusions. Such
                                                                                                                  5   tactics are exemplary of Defendants’ bad faith litigation strategy here.
                                                                                                                  6           Defendants’ discovery-related misconduct notwithstanding, each and every
                                                                                                                  7   one of Defendants’ disputes is moot and meritless. First, by email and in his
                                                                                                                  8   Amended Responses to Defendants’ First Set of Requests for Production
                                                                                                                  9   (“Amended Responses”), Plaintiff has stated that he would be producing all
                                                                                                                 10   responsive, non-privileged documents pursuant to 42 of Defendants’ 53 requests.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   See Declaration of Jake Nachmani (“Nachmani Decl.”) ¶15, Exs. 5, 6. As to each
                                                                                                                 12   of these requests, Plaintiff has represented that he has not and will not withhold any
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   responsive, non-privileged documents. Id. If any of these documents are withheld,
                                                                                                                 14   they will be included in a privilege log which Plaintiff’s counsel will share with
                                                                                                                 15   counsel for Defendants. See id. at ¶16. As to the remaining eleven requests,
                                                                                                                 16   Plaintiff has requested to meet and confer with Defendants to better understand
                                                                                                                 17   what documents Defendants seek and why. See id. at ¶15, Exs. 5, 6. Despite these
                                                                                                                 18   commitments, Defendants have nonetheless chosen to proceed with this motion.
                                                                                                                 19           Second, as to the request for a decade’s worth of Plaintiff’s federal and state
                                                                                                                 20   tax returns (Request No. 8), Plaintiff agrees to produce responsive documents. Id.
                                                                                                                 21           Third, as to Defendants’ requests concerning Plaintiff’s employment after
                                                                                                                 22   having been terminated by FF (Requests No. 20, 43-45), Plaintiff seeks to meet and
                                                                                                                 23   confer with Defendants as to their substance and scope. Id. For example, Request
                                                                                                                 24   No. 20 seeks all documents reflecting “any vacation, traveling or trip” Plaintiff has
                                                                                                                 25   taken since February 2018. Plaintiff respectfully submits that he does not
                                                                                                                 26   understand the terms “traveling” or “trip” in this context. Do Defendants really
                                                                                                                 27   seek all documents as to any and every time Plaintiff drove his car or took a taxi or
                                                                                                                 28   subway anywhere, or traveled back and forth between any homes he
                                                                                                                      114437083                                  -5-
                                                                                                                         JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                       DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 9 of 41 Page ID #:608



                                                                                                                  1   contemporaneously maintains? Is there a minimal distance traveled to constitute
                                                                                                                  2   “travel” or a “trip?” Does the underlying purpose of the travel matter? Plaintiff’s
                                                                                                                  3   request to meet and confer to better understand these issues is made in good faith.
                                                                                                                  4           Fourth, Defendants’ request for all “all of DOCUMENTS YOU posted on
                                                                                                                  5   social media between February 1, 2018 through the filing of YOUR COMPLAINT”
                                                                                                                  6   (Request No. 21) is generally inapplicable. Plaintiff has never maintained a
                                                                                                                  7   relevant social media account. He does however maintain a LinkedIn account, and
                                                                                                                  8   Plaintiff is willing to produce the sole, albeit irrelevant posting there.
                                                                                                                  9           Fifth, Defendants maintain that Plaintiff has refused to produce any
                                                                                                                 10   documents regarding his medical history. This is false. In both Plaintiff’s initial
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   Responses and Plaintiff’s Amended Responses, Plaintiff requested to meet and
                                                                                                                 12   confer as to these requests. See Nachmani Decl. ¶15, Ex. 5; Grochow Decl. Ex. 2.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           And for good reason. By these requests, Defendants seek all documents
                                                                                                                 14   reflecting (i) “any medical treatment” Plaintiff received while employed by FF
                                                                                                                 15   (Request No. 26); (ii) “any treatment for any physical health injury” he received
                                                                                                                 16   during “or after his employment with FF” (Request No. 27); (iii) medical treatment
                                                                                                                 17   Plaintiff received “of any kind or nature … since January 1, 2007” (Request No.
                                                                                                                 18   29); and (iv) documents sufficient to identify “all treating physicians, therapists,
                                                                                                                 19   psychiatrists, or other medical professionals” Plaintiff has “sought or received
                                                                                                                 20   treatment from since January 2007.”
                                                                                                                 21           Defendants overreach, as these requests are overbroad, burdensome, vague,
                                                                                                                 22   and disproportionate to the needs of this case. In Defendants’ view, all of the
                                                                                                                 23   following examples would require production: (i) if in 2007, eleven years prior to
                                                                                                                 24   joining FF, Plaintiff fractured his toe and merely consulted a podiatrist; (ii) if
                                                                                                                 25   during his employment with FF, Plaintiff had a benign mole removed; and (iii) if in
                                                                                                                 26   March 2021, Plaintiff received results from a COVID-19 test. Plaintiff has sought
                                                                                                                 27   to meet and confer with Defendants as to the relevant documents they seek here.
                                                                                                                 28
                                                                                                                      114437083                                  -6-
                                                                                                                         JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                       DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 10 of 41 Page ID #:609



                                                                                                               1   III.    ISSUES IN DISPUTE
                                                                                                               2           A.    Issue No. 1: Liu’s Improper Boilerplate Reponses Fail to Meet the
                                                                                                               3                 Requirements of Federal Rule of Civil Procedure 34(b)(2).
                                                                                                               4                 1.     Defendants’ Contentions
                                                                                                               5           Federal Rule of Civil Procedure 34(b)(2)(B) requires that objections to
                                                                                                               6   requests for production be stated with “specificity.” The responding party,
                                                                                                               7   therefore, cannot make boilerplate objections, but rather must tailor objections as
                                                                                                               8   appropriate to each request. See Reinsdorf v. Sketchers U.S.A., Inc., No. CV 10-
                                                                                                               9   7181-DDP(SSx), 2013 WL 12116416, at *8 (C.D. Cal. Sept. 9, 2013) (“Boilerplate
                                                                                                              10   objections are an improper response to discovery requests….”); Gorrell v. Sneath,
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   292 F.R.D. 629, 632 (E.D. Cal. 2013) (“Boilerplate objections to a request for a
                                                                                                              12   production are not sufficient.”); A. Farber and Partners, Inc. v. Garber, 234 F.R.D.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   186, 188 (C.D. Cal. 2006) (“As an initial matter, general or boilerplate objections . .
                                                                                                              14   . are improper.”).
                                                                                                              15           When a responding party provides boilerplate objections instead of providing
                                                                                                              16   specific objections as required under the Rules, courts not only have the authority to
                                                                                                              17   overrule such objections, but they have the authority to strike them and require the
                                                                                                              18   responding party to produce all responsive documents. See Carbon v. Seattle
                                                                                                              19   Reprod. Med. Inc. PS, No. 219CV01491RAJJRC, 2020 WL 4339253, at *7 (W.D.
                                                                                                              20   Wash. July 28, 2020) (granting the “plaintiffs’ motion to strike defendant’s
                                                                                                              21   boilerplate objections to [their] Requests for Production” and ordering the
                                                                                                              22   defendant to “supplement its responses to [the] requests and produce any
                                                                                                              23   documents withheld based on [those] objections”); U.S. ex rel. O'Connell v.
                                                                                                              24   Chapman Univ., 245 F.R.D. 646, 650 (C.D. Cal. 2007) (same).
                                                                                                              25           As detailed below, Liu has shirked his responsibilities under the Rules by
                                                                                                              26   providing only boilerplate objections devoid of any specificity to each Request
                                                                                                              27   propounded. The following is a list of each Request:
                                                                                                              28
                                                                                                                   114437083                                 -7-
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 11 of 41 Page ID #:610



                                                                                                               1               REQUEST FOR PRODUCTION NO. 1:
                                                                                                               2               All DOCUMENTS supporting YOUR contention in paragraph 1 of
                                                                                                                               YOUR COMPLAINT that FF “fraudulently induc[ed]” YOU to accept
                                                                                                               3               employment at FF.
                                                                                                               4               REQUEST FOR PRODUCTION NO. 2:
                                                                                                               5               All DOCUMENTS RELATING TO the EVERGRANDE
                                                                                                                               TRANSACTION.
                                                                                                               6
                                                                                                                               REQUEST FOR PRODUCTION NO. 3
                                                                                                               7
                                                                                                                               All DOCUMENTS supporting YOUR contention that FF “wrongfully
                                                                                                               8               terminated” YOUR employment as alleged in paragraph 1 of YOUR
                                                                                                                               COMPLAINT.
                                                                                                               9
                                                                                                                               REQUEST FOR PRODUCTION NO. 4:
                                                                                                              10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                               All DOCUMENTS supporting YOUR contention in paragraph 1 of
                                                                                                              11               YOUR COMPLAINT that FF owes YOU equity securities “worth over
                                                                                                                               $100 million.”
                                                                                                              12
                                                                               I R V I N E , C A 92614-2545




                                                                                                                               REQUEST FOR PRODUCTION NO. 5:
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13
                                                                                                                               All DOCUMENTS REFLECTING any “steps” YOU took to “ensure
                                                                                                              14               Faraday’s compliance with applicable law,” as alleged in paragraph 5 of
                                                                                                                               YOUR COMPLAINT.
                                                                                                              15
                                                                                                                               REQUEST FOR PRODUCTION NO. 6:
                                                                                                              16
                                                                                                                               All DOCUMENTS supporting YOUR contention that FF is liable to
                                                                                                              17               YOU for “other compensatory damages” as alleged in paragraph 6 of
                                                                                                                               YOUR COMPLAINT.
                                                                                                              18
                                                                                                                               REQUEST FOR PRODUCTION NO. 7:
                                                                                                              19
                                                                                                                               All DOCUMENTS supporting YOUR contention that FF is liable to
                                                                                                              20               YOU for punitive damages as alleged in paragraph 6 of YOUR
                                                                                                                               COMPLAINT.
                                                                                                              21
                                                                                                                               REQUEST FOR PRODUCTION NO. 8:
                                                                                                              22
                                                                                                                               Copies of YOUR federal and state income tax returns, both personal and
                                                                                                              23               business, with accompanying work-sheets, including, but not limited to,
                                                                                                                               Forms 1099, K-I, W-2, W-4, estimated tax forms, extension requests, and
                                                                                                              24               any other supporting documents since April 15, 2008.
                                                                                                              25               REQUEST FOR PRODUCTION NO. 9:
                                                                                                              26               All DOCUMENTS REFLECTING YOUR alleged efforts to “draft[] . . .
                                                                                                                               policies on technology and intellectual property protection” of FF
                                                                                                              27               between February and October of 2018 as alleged in paragraph 63 of
                                                                                                                               YOUR COMPLAINT.
                                                                                                              28
                                                                                                                   114437083                                 -8-
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 12 of 41 Page ID #:611



                                                                                                               1               REQUEST FOR PRODUCTION NO. 10:
                                                                                                               2               All DOCUMENTS REFLECTING YOUR alleged efforts to
                                                                                                                               “implement[] policies on technology and intellectual property protection”
                                                                                                               3               of FF between February and October of 2018 as alleged in paragraph 63
                                                                                                                               of YOUR COMPLAINT.
                                                                                                               4
                                                                                                                               REQUEST FOR PRODUCTION NO. 11:
                                                                                                               5
                                                                                                                               All DOCUMENTS REFLECTING YOUR alleged efforts to “oversee[] a
                                                                                                               6               wide range of sensitive regulatory and compliance matters” of FF
                                                                                                                               between February and October of 2018 as alleged in paragraph 63 of
                                                                                                               7               YOUR COMPLAINT.
                                                                                                               8               REQUESTS FOR PRODUCTION NO. 12:
                                                                                                               9               All DOCUMENTS REFLECTING YOUR alleged efforts to “build[] up
                                                                                                                               the legal team” of FF between February and October of 2018 as alleged
                                                                                                              10               in paragraph 63 of YOUR COMPLAINT.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11               REQUEST FOR PRODUCTION NO. 13:
                                                                                                              12               All DOCUMENTS REFLECTING YOUR efforts to “strengthen and
                                                                               I R V I N E , C A 92614-2545




                                                                                                                               update” FF’s “human resources policies” as alleged in paragraph 70 of
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13               YOUR COMPLAINT.
                                                                                                              14               REQUEST FOR PRODUCTION NO. 14:
                                                                                                              15               All DOCUMENTS REFLECTING YOUR efforts to “investigate
                                                                                                                               complaints” as alleged in paragraph 71 of YOUR COMPLAINT.
                                                                                                              16
                                                                                                                               REQUEST FOR PRODUCTION NO. 15:
                                                                                                              17
                                                                                                                               All DOCUMENTS REFLECTING any legal advice or counsel provided
                                                                                                              18               from YOU to FF during YOUR employment with FF.
                                                                                                              19               REQUEST FOR PRODUCTION NO. 16:
                                                                                                              20               All DOCUMENTS supporting YOUR contention that YOU “suggested .
                                                                                                                               . . that Mr. Jia should consider stepping back” from his responsibilities at
                                                                                                              21               FF as alleged in paragraph 77 of YOUR COMPLAINT.
                                                                                                              22               REQUEST FOR PRODUCTION NO. 17:
                                                                                                              23               All DOCUMENTS RELATING TO YOUR allegation that YOU were
                                                                                                                               told not to “take action” against FF following YOUR termination as
                                                                                                              24               alleged in paragraph 87 of YOUR COMPLAINT.
                                                                                                              25               REQUEST FOR PRODUCTION NO. 18:
                                                                                                              26               All DOCUMENTS RELATING TO any attempt to gain entry to YOUR
                                                                                                                               California residence without YOUR consent as alleged in paragraphs 91
                                                                                                              27               and 92 of YOUR COMPLAINT.
                                                                                                              28
                                                                                                                   114437083                                  -9-
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 13 of 41 Page ID #:612



                                                                                                               1               REQUEST FOR PRODUCTION NO. 19:
                                                                                                               2               All DOCUMENTS supporting YOUR allegation that the termination of
                                                                                                                               YOUR employment at FF “severely impacted [YOUR] health, causing
                                                                                                               3               physical injury and emotional distress” as alleged in paragraph 93 of
                                                                                                                               YOUR COMPLAINT.
                                                                                                               4
                                                                                                                               REQUEST FOR PRODUCTION NO. 20:
                                                                                                               5
                                                                                                                               Copies of all of DOCUMENTS REFLECTING any vacation, traveling,
                                                                                                               6               or trip YOU have taken since February 1, 2018 through the filing of
                                                                                                                               YOUR COMPLAINT.
                                                                                                               7
                                                                                                                               REQUEST FOR PRODUCTION NO. 21:
                                                                                                               8
                                                                                                                               Copies of all of DOCUMENTS YOU posted on social media between
                                                                                                               9               February 1, 2018 through the filing of YOUR COMPLAINT.
                                                                                                              10               REQUEST FOR PRODUCTION NO. 22:
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11               All DOCUMENTS supporting YOUR allegation that FF has caused
                                                                                                                               damage upon YOUR “career and earnings prospects” as alleged in
                                                                                                              12               paragraph 100 in YOUR COMPLAINT.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13               REQUEST FOR PRODUCTION NO. 23:
                                                                                                              14               All DOCUMENTS supporting YOUR inability to obtain employment at
                                                                                                                               “any major law firm” as alleged in paragraph 102 of YOUR
                                                                                                              15               COMPLAINT.
                                                                                                              16               REQUEST FOR PRODUCTION NO. 24:
                                                                                                              17               All DOCUMENTS reflecting YOUR “work responsibilities,” as used in
                                                                                                                               paragraph 133 of YOUR COMPLAINT, throughout YOUR employment
                                                                                                              18               with FF.
                                                                                                              19               REQUEST FOR PRODUCTION NO. 25:
                                                                                                              20               All DOCUMENTS supporting YOUR contention that YOUR “work
                                                                                                                               responsibilities were reduced dramatically . . . in violation of public
                                                                                                              21               policy” as alleged in paragraph 133 of YOUR COMPLAINT.
                                                                                                              22               REQUEST FOR PRODUCTION NO. 26:
                                                                                                              23               All DOCUMENTS REFLECTING any medical treatment that YOU
                                                                                                                               sought or received during YOUR employment at FF.
                                                                                                              24
                                                                                                                               REQUEST FOR PRODUCTION NO. 27:
                                                                                                              25
                                                                                                                               All DOCUMENTS REFLECTING any treatment for any physical health
                                                                                                              26               injury that YOU received during or after YOUR employment at FF.
                                                                                                              27
                                                                                                              28
                                                                                                                   114437083                                  - 10 -
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 14 of 41 Page ID #:613



                                                                                                               1               REQUEST FOR PRODUCTION NO. 28:
                                                                                                               2               All DOCUMENTS REFLECTING any medical treatment sought or
                                                                                                                               received as a result of the “humiliation, mental anguish, as well as
                                                                                                               3               physical injury” that YOU allege in paragraph 138 of YOUR
                                                                                                                               COMPLAINT.
                                                                                                               4
                                                                                                                               REQUEST FOR PRODUCTION NO. 29:
                                                                                                               5
                                                                                                                               All DOCUMENTS REFLECTING medical treatment YOU have sought
                                                                                                               6               or received, of any kind or nature, including, but not limited to, therapy,
                                                                                                                               counseling, psychiatric consultation or treatment and/or for alcoholism,
                                                                                                               7               emotional or mental disorders, or drug abuse since January 1, 2007.
                                                                                                               8               REQUEST FOR PRODUCTION NO. 30:
                                                                                                               9               All DOCUMENTS sufficient to identify all treating physicians, therapist,
                                                                                                                               psychiatrists, or other medical professionals YOU have sought or
                                                                                                              10               received treatment from since January 1, 2007.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11               REQUEST FOR PRODUCTION NO. 31:
                                                                                                              12               All DOCUMENTS RELATING TO any effort made by YOU to procure
                                                                               I R V I N E , C A 92614-2545




                                                                                                                               capital funding for FF.
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13
                                                                                                                               REQUEST FOR PRODUCTION NO. 32:
                                                                                                              14
                                                                                                                               All DOCUMENTS REFLECTING any introduction YOU arranged
                                                                                                              15               between FF and any potential source of capital funding.
                                                                                                              16               REQUEST FOR PRODUCTION NO. 33:
                                                                                                              17               All COMMUNICATIONS between YOU and any potential source of
                                                                                                                               capital funding RELATING TO FF.
                                                                                                              18
                                                                                                                               REQUEST FOR PRODUCTION NO. 34:
                                                                                                              19
                                                                                                                               All DOCUMENTS REFLECTING any introduction YOU arranged
                                                                                                              20               between FF and The Blackstone Group Inc.
                                                                                                              21               REQUEST FOR PRODUCTION NO. 35:
                                                                                                              22               All COMMUNICATIONS between YOU and The Blackstone Group Inc.
                                                                                                                               RELATING TO FF.
                                                                                                              23
                                                                                                                               REQUEST FOR PRODUCTION NO. 36:
                                                                                                              24
                                                                                                                               All DOCUMENTS REFLECTING any introduction YOU arranged
                                                                                                              25               between FF and Goldman Sachs Group, Inc.
                                                                                                              26               REQUEST FOR PRODUCTION NO. 37:
                                                                                                              27               All COMMUNICATIONS between YOU and Goldman Sachs Group,
                                                                                                                               Inc. RELATING TO FF.
                                                                                                              28
                                                                                                                   114437083                                  - 11 -
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 15 of 41 Page ID #:614



                                                                                                               1               REQUEST FOR PRODUCTION NO. 38:
                                                                                                               2               All COMMUNICATIONS between YOU and FF RELATING TO any
                                                                                                                               effort by FF to proceed an initial public offering.
                                                                                                               3
                                                                                                                               REQUEST FOR PRODUCTION NO. 39:
                                                                                                               4
                                                                                                                               All COMMUNICATIONS REFLECTING any advice YOU provided to
                                                                                                               5               FF regarding an initial public offering.
                                                                                                               6               REQUEST FOR PRODUCTION NO. 40:
                                                                                                               7               All DOCUMENTS REFLECTING any legal work done by YOU
                                                                                                                               including, but not limited to, advising, strategizing, drafting, analyzing,
                                                                                                               8               or researching RELATING TO any litigation to which FF was a party
                                                                                                                               during YOUR employment at FF.
                                                                                                               9
                                                                                                                               REQUEST FOR PRODUCTION NO. 41:
                                                                                                              10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                               All DOCUMENTS REFLECTING any legal work done by YOU
                                                                                                              11               including, but not limited to, advising, strategizing, drafting, analyzing,
                                                                                                                               or researching RELATING TO the litigation matter between EVelozcity,
                                                                                                              12               Inc. and FF’s former executives that arose during YOUR employment at
                                                                               I R V I N E , C A 92614-2545




                                                                                                                               FF.
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13
                                                                                                                               REQUEST FOR PRODUCTION NO. 42:
                                                                                                              14
                                                                                                                               All DOCUMENTS REFLECTING any legal work YOU performed
                                                                                                              15               including, but not limited to, advising, strategizing, drafting, analyzing,
                                                                                                                               or researching RELATING TO the litigation arising from the
                                                                                                              16               EVERGRANDE TRANSACTION.
                                                                                                              17               REQUEST FOR PRODUCTION NO. 43:
                                                                                                              18               All DOCUMENTS REFLECTING any effort made by YOU to gain
                                                                                                                               employment following the end of YOUR employment with FF.
                                                                                                              19
                                                                                                                               REQUEST FOR PRODUCTION NO. 44:
                                                                                                              20
                                                                                                                               All DOCUMENTS REFLECTING any solicitation of employment by
                                                                                                              21               any employer to YOU following the end of YOUR employment with FF.
                                                                                                              22               REQUEST FOR PRODUCTION NO. 45:
                                                                                                              23               All DOCUMENTS REFLECTING any offers of employment declined
                                                                                                                               by YOU following the end of YOUR employment with FF.
                                                                                                              24
                                                                                                                               REQUEST FOR PRODUCTION NO. 46:
                                                                                                              25
                                                                                                                               All COMMUNICATIONS between YOU and any Defendant prior to
                                                                                                              26               YOU starting YOUR employment with FF.
                                                                                                              27
                                                                                                              28
                                                                                                                   114437083                                  - 12 -
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 16 of 41 Page ID #:615



                                                                                                               1               REQUEST FOR PRODUCTION NO. 47:
                                                                                                               2               All COMMUNICATIONS between YOU and FF RELATING TO the
                                                                                                                               Employment Agreement that YOU entered with FF Global Holdings Ltd.
                                                                                                               3               and Smart King Ltd., dated January 25, 2018.
                                                                                                               4               REQUEST FOR PRODUCTION NO. 48:
                                                                                                               5               All COMMUNICATIONS between YOU and SMART KING
                                                                                                                               RELATING TO the Employment Agreement that YOU entered with FF
                                                                                                               6               Global Holdings Ltd. and SMART KING, dated January 25, 2018.
                                                                                                               7               REQUEST FOR PRODUCTION NO. 49:
                                                                                                               8               All COMMUNICATIONS between YOU and FF RELATING TO the
                                                                                                                               Director Compensation Agreement that YOU entered with FF Top
                                                                                                               9               Holding Ltd., dated February 2, 2018.
                                                                                                              10               REQUEST FOR PRODUCTION NO. 50:
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11               All COMMUNICATIONS between YOU and SMART KING
                                                                                                                               RELATING TO the Director Compensation Agreement that YOU
                                                                                                              12               entered with FF Top Holding Ltd., dated February 2, 2018.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13               REQUEST FOR PRODUCTION NO. 51:
                                                                                                              14               All COMMUNICATIONS between YOU and any Defendant
                                                                                                                               RELATING TO the substance of YOUR COMPLAINT.
                                                                                                              15
                                                                                                                               REQUEST FOR PRODUCTION NO. 52:
                                                                                                              16
                                                                                                                               All COMMUNICATIONS that YOU forwarded from YOUR former
                                                                                                              17               email address, henry.liu@ff.com, to YOUR personal email address
                                                                                                                               RELATING TO the substance of YOUR COMPLAINT.
                                                                                                              18
                                                                                                                           In response to these Requests, Liu’s asserts the following non-descript
                                                                                                              19
                                                                                                                   boilerplate objections:
                                                                                                              20
                                                                                                                                That the Request are “overbroad” and “unduly burdensome” (all
                                                                                                              21
                                                                                                                                  Requests);
                                                                                                              22
                                                                                                                                That the Request are “vague as to scope” (Request Nos. 1-7, 9-52);
                                                                                                              23
                                                                                                                                That the Requests are “unduly burdensome” (all Requests);
                                                                                                              24
                                                                                                                                That the Requests are “entirely irrelevant to the subject matter of this
                                                                                                              25
                                                                                                                                  action” and/or “not reasonably calculated to lead to the discovery of
                                                                                                              26
                                                                                                                                  admissible evidence” (all Requests);
                                                                                                              27
                                                                                                                                That the Requests seek documents “that may be shielded by attorney-
                                                                                                              28
                                                                                                                   114437083                                 - 13 -
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 17 of 41 Page ID #:616



                                                                                                               1                  client and/or attorney work product privileges” (all Requests);
                                                                                                               2                That the “documents and/or information sought is not within Plaintiff’s
                                                                                                               3                  custody, possession, or control” (all Requests);
                                                                                                               4                That the Requests seek “information shielded by the privacy right and
                                                                                                               5                  privileges of third parties” (all Requests);
                                                                                                               6                That the Requests seek “information that is confidential to Plaintiff
                                                                                                               7                  and/or to third parties” (Request Nos. 1-27, 31-52); and
                                                                                                               8                That the Requests “seek[ ] information that is equally available to
                                                                                                               9                  Defendants or is in the public record, and therefore causes Plaintiff
                                                                                                              10                  unnecessary burden and expense” (Request Nos. 1-7, 9-18, 24-25, 31-
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11                  42, 46-52).
                                                                                                              12           Not one of these objections provides any specificity as to Liu’s basis for that
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   objection. And many of these objection make little sense in response to the
                                                                                                              14   information sought. For example, Liu makes vague privacy and third-party
                                                                                                              15   confidentiality-based objections in response to Request Nos 1, 3-7, 9-14, 16-19, 22-
                                                                                                              16   25, and 28, which each seek documents relating to Liu’s specific allegations or
                                                                                                              17   contentions in his own Complaint. And a generic objection based on
                                                                                                              18   confidentiality falls far short of the requirement to adequately describe why the
                                                                                                              19   information is confidential. See, e.g., Paulsen v. Case Corp., 168 F.R.D. 285, 289
                                                                                                              20   (C.D. Cal. 1996) (overruling non-descript confidentiality and trade secret objections
                                                                                                              21   as “conclusory assertions”). In addition, there is a stipulated protective order
                                                                                                              22   entered in this case protecting such information.
                                                                                                              23           With regard to Liu’s boilerplate privilege objections, such objections,
                                                                                                              24   particularly in the absence of a privilege log, provide hardly enough information to
                                                                                                              25   assess whether any privilege is being properly asserted. Fed. R. Civ. P. 26(b)(5)(A)
                                                                                                              26   (“When a party withholds information otherwise discoverable by claiming that the
                                                                                                              27   information is privileged or subject to protection as trial-preparation material, the
                                                                                                              28   party must: (i) expressly make the claim; and (ii) describe the nature of the
                                                                                                                   114437083                                  - 14 -
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 18 of 41 Page ID #:617



                                                                                                               1   documents, communications, or tangible things not produced or disclosed—and do
                                                                                                               2   so in a manner that, without revealing information itself privileged or protected,
                                                                                                               3   will enable other parties to assess the claim.”).
                                                                                                               4           In addition, the boilerplate objection that each Request seeks documents not
                                                                                                               5   in Liu’s possession, custody, or control is nonsensical as by definition, Request
                                                                                                               6   under Federal Rule of Civil Procedure 34 seek only documents within the
                                                                                                               7   “responding party’s possession, custody, or control.” Fed. R. Civ. P. 34(a)(1).
                                                                                                               8   Also, with regarding to Liu’s objection that the documents sought are “equally
                                                                                                               9   available to Defendants,” “‘courts have unambiguously state that this exact
                                                                                                              10   objection is insufficient to resist a discovery request.’” Nat'l Acad. of Recording
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   Arts & Scis., Inc. v. On Point Events, LP, 256 F.R.D. 678, 682 (C.D. Cal. 2009)
                                                                                                              12   (citations omitted).
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13           In sum, Liu has thus violated well-established Ninth Circuit precedent that
                                                                                                              14   parties cannot make boilerplate objections, and not one of his objections comes
                                                                                                              15   close to satisfying the specificity required under that Rule. Therefore, the Court
                                                                                                              16   should strike or overrule Liu’s boilerplate objections and compel him to provide a
                                                                                                              17   full response to all of Defendants’ Requests for Production. See, e.g., Springer v.
                                                                                                              18   Gen. Atomics Aeronautical Sys. Inc., No. 16CV2331-BTM(KSC), 2018 WL
                                                                                                              19   490745, at *2 (S.D. Cal. Jan. 18, 2018) (ruling that if the defendant “continues to
                                                                                                              20   include general, boilerplate, unsupported, and/or non-specific objections in its
                                                                                                              21   supplemental responses, the Court will overrule the objections and consider
                                                                                                              22   imposing monetary sanctions.”) (emphasis omitted).
                                                                                                              23           Federal Rule of Civil Procedure 34(b)(2)(C) also requires that the responding
                                                                                                              24   party, when asserting an objection, state specifically “whether any responsive
                                                                                                              25   materials are being withheld on the basis of that objection.” In response to Request
                                                                                                              26   Nos. 1-7, 9-19, 22-25, 31-42, 46-52 (see Requests above), Liu asserts that he will
                                                                                                              27   produce responsive documents “subject to” his objections. This qualifier infers that
                                                                                                              28   Liu may be withholding documents on the basis of his boilerplate objections.
                                                                                                                   114437083                                - 15 -
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 19 of 41 Page ID #:618



                                                                                                               1           However, Liu fails to identify what, if anything, is being withheld and on
                                                                                                               2   what basis. Also, Liu’s production did not include documents responsive to many
                                                                                                               3   of the Requests, including, but not limited to, Request Nos. 10 (documents
                                                                                                               4   supporting Liu’s efforts to implement policies and technology protections), 11
                                                                                                               5   (documents supporting Liu’s efforts to oversee sensitive regulatory matters), 12
                                                                                                               6   (documents supporting Liu’s efforts to build a legal team), 13 (documents
                                                                                                               7   supporting Liu’s efforts to strengthen and update HR policies), 14 (documents
                                                                                                               8   supporting Liu’s efforts to investigate complaints), 16 (documents supporting Liu’s
                                                                                                               9   contention that Mr. Jia should have stepped back from his responsibilities), 17
                                                                                                              10   (documents supporting Liu’s contention that he was told not to take action after his
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   termination), 24 (documents reflecting Liu’s work responsibilities), 31 (documents
                                                                                                              12   relating to Liu’s attempts to procure capital funding), 32 (documents reflecting
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   introductions to potential sources of capital funding), 34 (documents reflecting
                                                                                                              14   introductions to Blackstone Group), 35 (communications with Blackstone Group),
                                                                                                              15   36 (documents reflecting introductions to Goldman Sachs), 37 (communications
                                                                                                              16   with Goldman Sachs), 38 (communications regarding guiding FF through IPO
                                                                                                              17   process), 39 (communications reflecting advice to FF regarding IPO process), 40
                                                                                                              18   (documents reflecting legal work done relating to litigation that FF was a part of),
                                                                                                              19   41 (documents reflecting legal work done relating to eVelozcity matter), and 42
                                                                                                              20   (documents reflecting legal work relating to Evergrande). (Grochow Decl., ¶ 6.)
                                                                                                              21   Accordingly, Liu’s responses fail to comply with Federal Rule of Civil
                                                                                                              22   Procedure 34(b)(2)(C) and must produce all responsive documents.
                                                                                                              23                 2.    Plaintiff’s Contentions
                                                                                                              24           Defendants waste pages upon pages discussing a moot point – indeed a point
                                                                                                              25   that they know is moot. Plaintiff has already and will continue to produce
                                                                                                              26   documents responsive to Defendants’ requests that are not otherwise protected by
                                                                                                              27   the attorney-client or work-product privileges. See Nachmani Decl. ¶10, 12, 16,
                                                                                                              28   Exs. 2, 3, 5, 6. Indeed, as to the requests that Defendants put at issue here, Request
                                                                                                                   114437083                                - 16 -
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 20 of 41 Page ID #:619



                                                                                                               1   Nos. 1-7, 9-19, 22-25, 31-42, and 46-52, Plaintiff has represented in his Amended
                                                                                                               2   Responses that, “Plaintiff has already and/or will continue to produce on a rolling
                                                                                                               3   basis documents within his possession, custody, or control that are responsive to
                                                                                                               4   this request.” Nachmani Decl. Ex. 5. Plaintiff set forth similar responses in his
                                                                                                               5   initial Responses. See Grochow Decl. Ex. 2. Moreover, Plaintiff has not and will
                                                                                                               6   not withhold such documents from production. See Nachmani Decl. ¶15, Exs. 5, 6.
                                                                                                               7   If Plaintiff’s counsel determines that the attorney-client or work-product privileges
                                                                                                               8   apply to any responsive documents, those documents will be included in a privilege
                                                                                                               9   log that will be shared with counsel for Defendants. See Nachmani Decl. ¶16.
                                                                                                              10   There is no issue here, and Defendants know this.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11           B.      Issue No. 2: Liu’s Failure to Produce Documents Regarding His
                                                                                                              12                   Financial Condition.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13                   1.     Defendants’ Contentions
                                                                                                              14           As excerpted in full below, Defendants’ Request for Production No. 8 seeks
                                                                                                              15   information regarding Liu’s past and current financial condition:
                                                                                                              16                REQUEST FOR PRODUCTION NO. 8:
                                                                                                              17                Copies of YOUR federal and state income tax returns, both personal and
                                                                                                                                business, with accompanying work-sheets, including, but not limited to,
                                                                                                              18                Forms 1099, K-I, W-2, W-4, estimated tax forms, extension requests,
                                                                                                                                and any other supporting documents since April 15, 2008.
                                                                                                              19
                                                                                                                                RESPONSE TO REQUEST NO. 8:
                                                                                                              20
                                                                                                                                Plaintiff objects to this request on the basis that it is overbroad, unduly
                                                                                                              21                burdensome, and entirely irrelevant to the subject matter of this action.
                                                                                                                                Plaintiff objects to this request on the basis that it is disproportionate to the
                                                                                                              22                needs of this case. Plaintiff objects to this request on the basis that
                                                                                                                                Defendant seeks documents and information that may be shielded by the
                                                                                                              23                attorney-client and/or attorney work product privileges. Plaintiff objects to
                                                                                                                                the request to the extent it is not reasonably calculated to lead to the
                                                                                                              24                discovery of admissible evidence. Plaintiff objects to this request as it
                                                                                                                                seeks information shielded by the privacy right and privileges of third
                                                                                                              25                parties. Plaintiff objects to this request as it seeks information that is
                                                                                                                                confidential to Plaintiff and/or to third parties.
                                                                                                              26
                                                                                                                                Plaintiff is willing to meet and confer with Defendants in order to
                                                                                                              27                narrow this vague, overbroad, and unduly burdensome request.
                                                                                                              28
                                                                                                                   114437083                                     - 17 -
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 21 of 41 Page ID #:620



                                                                                                               1           Contrary to Liu’s assertion that his financial condition is “entirely irrelevant
                                                                                                               2   to the subject matter of this action” and “not reasonably calculated to lead to the
                                                                                                               3   discovery of admissible evidence,” such information is directly relevant because it
                                                                                                               4   tends to prove or disprove the amount of damages, if any, that he suffered because
                                                                                                               5   of any alleged fraud committed by FF. See Sater v. Chrysler Grp. LLC, No. EDCV
                                                                                                               6   14-00700-VAP(DTBx), 2016 WL 3136196, at *2 (C.D. Cal. Mar. 4, 2016) (“By
                                                                                                               7   alleging lost business profits, plaintiffs have placed their financial information at
                                                                                                               8   issue, and thereby made their tax returns relevant for the purposes of discovery.”).
                                                                                                               9           Moreover, Liu’s own allegations place his financial condition both before
                                                                                                              10   and after his termination from FF directly at issue. Liu has claimed that,
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   “[b]etween October 2017 and mid-February 2018, at the pinnacle of his success,
                                                                                                              12   Mr. Liu was fraudulently induced to leave his prestigious and lucrative equity
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   partnership at Mayer Brown in New York, and his roster of blue-chip clients, and
                                                                                                              14   take up a position with a start-up electric car company in California that was years
                                                                                                              15   away from producing any cars.” (Compl. at ¶ 25.) Liu further claims that
                                                                                                              16   “Defendants, at Mr. Jia’s behest, have inflicted massive damage upon Mr. Liu’s
                                                                                                              17   career and earnings prospects” (id. ¶ 100); that his “career and future earnings
                                                                                                              18   prospects lie in tatters” (id. ¶ 108); and that he “suffered… loss of past and future
                                                                                                              19   earnings and employment benefits and opportunities” (id. ¶ 134). There is, thus, no
                                                                                                              20   questions that the information sought regarding his financial condition is relevant.
                                                                                                              21           Additionally, responding to this Request should not be unduly burdensome
                                                                                                              22   for Liu, particularly when balanced against the fact that he placed his financial
                                                                                                              23   condition at issue—i.e. to prove his own claims Liu will have to produce evidence
                                                                                                              24   at trial that he has suffered such loss and Defendants are unequivocally entitled to
                                                                                                              25   such information.
                                                                                                              26           This request is also not overbroad as Liu suggests. Defendants seek basic
                                                                                                              27   financial information of Liu since 2008. Liu claims that he was at the “pinnacle of
                                                                                                              28   success” in 2017. Thus, Liu has invited Defendants to evaluate the trajectory of
                                                                                                                   114437083                                  - 18 -
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 22 of 41 Page ID #:621



                                                                                                               1   Liu’s career before and after his termination. This especially critical in this case
                                                                                                               2   where Liu is claiming that Defendants fraudulently induced him from his prior
                                                                                                               3   career. A decade’s worth of data is a sufficient sample size to assess Liu’s claim
                                                                                                               4   that he was at the pinnacle of his career. Therefore, a request for Liu’s basic
                                                                                                               5   financial information since 2008 is not overbroad.
                                                                                                               6           In addition, and as explained above under Issue No. 1, none of Liu’s
                                                                                                               7   boilerplate objections stand. Thus, because Liu makes no valid objection to avoid
                                                                                                               8   producing documents to Request No. 8, Liu should be compelled to produce all
                                                                                                               9   responsive documents requested.
                                                                                                              10                   2.     Plaintiff’s Contentions
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11           Again, no issue here. Plaintiff will produce all responsive documents that are
                                                                                                              12   not protected by the attorney-client or work-product privileges; Plaintiff has not and
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   will not withhold such documents. See Nachmani Decl. ¶15, Exs. 5, 6. And again,
                                                                                                              14   Defendants know this.
                                                                                                              15           C.      Issue No. 3: Liu’s Refusal to Produce Documents Related to His
                                                                                                              16                   Efforts to Gain Employment After His Termination from FF.
                                                                                                              17                   1.     Defendants’ Contentions
                                                                                                              18           Under Request Nos. 20 and 43-45, copied below, Defendants seek
                                                                                                              19   information regarding Liu’s efforts to gain employment following his termination
                                                                                                              20   from FF, based on Liu’s own allegations, to assess Liu’s claim for damages, and FF
                                                                                                              21   and Smart King’s failure to mitigate defense:
                                                                                                              22                REQUEST FOR PRODUCTION NO. 20:
                                                                                                              23                Copies of all of DOCUMENTS REFLECTING any vacation, traveling,
                                                                                                                                or trip YOU have taken since February 1, 2018 through the filing of
                                                                                                              24                YOUR COMPLAINT.
                                                                                                              25                RESPONSE TO REQUEST NO. 20:
                                                                                                              26                Plaintiff objects to this request on the basis that it is overbroad, unduly
                                                                                                                                burdensome, entirely irrelevant to the subject matter of this action, and
                                                                                                              27                vague as to scope. Plaintiff objects to this request on the basis that it is
                                                                                                                                disproportionate to the needs of this case. Plaintiff objects to this request
                                                                                                              28                on the basis that Defendant seeks documents and information that may
                                                                                                                   114437083                                   - 19 -
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 23 of 41 Page ID #:622



                                                                                                               1               be shielded by the attorney-client and/or attorney work product
                                                                                                                               privileges. Plaintiff objects to this request to the extent that the
                                                                                                               2               documents and/or information sought is not within Plaintiff’s custody,
                                                                                                                               possession, or control. Plaintiff objects to the request to the extent it is
                                                                                                               3               not reasonably calculated to lead to the discovery of admissible
                                                                                                                               evidence. Plaintiff objects to this request as it seeks information shielded
                                                                                                               4               by the privacy right and privileges of third parties. Plaintiff objects to
                                                                                                                               this request as it seeks information that is confidential to Plaintiff and/or
                                                                                                               5               to third parties.
                                                                                                               6               Plaintiff is willing to meet and confer with Defendants in order to
                                                                                                                               understand whether there is any legitimate basis for this request.
                                                                                                               7
                                                                                                                               REQUEST FOR PRODUCTION NO. 43:
                                                                                                               8
                                                                                                                               All DOCUMENTS REFLECTING any effort made by YOU to gain
                                                                                                               9               employment following the end of YOUR employment with FF.
                                                                                                              10               RESPONSE TO REQUEST NO. 43:
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11               Plaintiff objects to this request on the basis that it is overbroad, unduly
                                                                                                                               burdensome, and vague as to scope and time. Plaintiff objects to this
                                                                                                              12               request on the basis that it is disproportionate to the needs of this case.
                                                                               I R V I N E , C A 92614-2545




                                                                                                                               Plaintiff objects to this request on the basis that Defendant seeks
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13               documents and information that may be shielded by the attorney-client
                                                                                                                               and/or attorney work product privileges. Plaintiff objects to this request
                                                                                                              14               to the extent that the documents and/or information sought is not within
                                                                                                                               Plaintiff’s custody, possession, or control. Plaintiff objects to the request
                                                                                                              15               to the extent it is not reasonably calculated to lead to the discovery of
                                                                                                                               admissible evidence. Plaintiff objects to this request as it seeks
                                                                                                              16               information shielded by the privacy right and privileges of third parties.
                                                                                                              17               Plaintiff is willing to meet and confer with Defendants in order to
                                                                                                                               narrow this vague, overbroad, and unduly burdensome request.
                                                                                                              18
                                                                                                                               REQUEST FOR PRODUCTION NO. 44:
                                                                                                              19
                                                                                                                               All DOCUMENTS REFLECTING any solicitation of employment by
                                                                                                              20               any employer to YOU following the end of YOUR employment with
                                                                                                                               FF.
                                                                                                              21
                                                                                                                               RESPONSE TO REQUEST NO. 44:
                                                                                                              22
                                                                                                                               Plaintiff objects to this request on the basis that it is overbroad, unduly
                                                                                                              23               burdensome, and vague as to scope and time. Plaintiff objects to this
                                                                                                                               request on the basis that it is disproportionate to the needs of this case.
                                                                                                              24               Plaintiff objects to this request on the basis that Defendant seeks
                                                                                                                               documents and information that may be shielded by the attorney-client
                                                                                                              25               and/or attorney work product privileges. Plaintiff objects to this request
                                                                                                                               to the extent that the documents and/or information sought is not within
                                                                                                              26               Plaintiff’s custody, possession, or control. Plaintiff objects to the request
                                                                                                                               to the extent it is not reasonably calculated to lead to the discovery of
                                                                                                              27               admissible evidence. Plaintiff objects to this request as it seeks
                                                                                                                               information shielded by the privacy right and privileges of third parties.
                                                                                                              28
                                                                                                                   114437083                                  - 20 -
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 24 of 41 Page ID #:623



                                                                                                               1               Plaintiff objects to this request as it seeks information that is confidential
                                                                                                                               to Plaintiff and/or to third parties.
                                                                                                               2
                                                                                                                               Plaintiff is willing to meet and confer with Defendants in order to
                                                                                                               3               narrow this vague, overbroad, and unduly burdensome request.
                                                                                                               4               REQUEST FOR PRODUCTION NO. 45:
                                                                                                               5               All DOCUMENTS REFLECTING any offers of employment declined
                                                                                                                               by YOU following the end of YOUR employment with FF.
                                                                                                               6
                                                                                                                               RESPONSE TO REQUEST NO. 45:
                                                                                                               7
                                                                                                                               Plaintiff objects to this request on the basis that it is overbroad, unduly
                                                                                                               8               burdensome, and vague as to scope and time. Plaintiff objects to this
                                                                                                                               request on the basis that it is disproportionate to the needs of this case.
                                                                                                               9               Plaintiff objects to this request on the basis that Defendant seeks
                                                                                                                               documents and information that may be shielded by the attorney-client
                                                                                                              10               and/or attorney work product privileges. Plaintiff objects to this request
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                               to the extent that the documents and/or information sought is not within
                                                                                                              11               Plaintiff’s custody, possession, or control. Plaintiff objects to the request
                                                                                                                               to the extent it is not reasonably calculated to lead to the discovery of
                                                                                                              12               admissible evidence. Plaintiff objects to this request as it seeks
                                                                               I R V I N E , C A 92614-2545




                                                                                                                               information shielded by the privacy right and privileges of third parties.
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13               Plaintiff objects to this request as it seeks information that is confidential
                                                                                                                               to Plaintiff and/or to third parties.
                                                                                                              14
                                                                                                                               Plaintiff is willing to meet and confer with Defendants in order to narrow
                                                                                                              15               this vague, overbroad, and unduly burdensome request.
                                                                                                              16           Again, Liu refused to produce a single document responsive to these
                                                                                                              17   Requests for highly relevant information, standing on his boilerplate objections
                                                                                                              18   based on overbreadth, undue burden, relevance, attorney-client privilege, privacy
                                                                                                              19   rights and privileges of unidentified third parties, and confidentiality. Contrary to
                                                                                                              20   Liu’s boilerplate relevancy objections, however, these Requests fall well within the
                                                                                                              21   scope of discovery as they all seek information relevant to Liu’s own allegation
                                                                                                              22   that, “[s]ince being terminated by [FF], Mr. Liu has not been offered any positions
                                                                                                              23   at any major law firms because he is perceived to have lost many of these client
                                                                                                              24   relationships.” (Id. ¶ 102.)
                                                                                                              25           In addition, such information is relevant to assess Liu’s purported damages
                                                                                                              26   and FF and Smart King’s failure to mitigate defense. Information regarding Liu’s
                                                                                                              27   vacations is relevant to this defense because it may reflect on whether he has
                                                                                                              28   actively sought out employment since his termination or whether he prefers to retire
                                                                                                                   114437083                                   - 21 -
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 25 of 41 Page ID #:624



                                                                                                               1   or otherwise not seek employment at this time. Information regarding Liu’s
                                                                                                               2   employment search efforts and offers of employment is relevant to show whether
                                                                                                               3   Liu has taken any reasonable steps to mitigate his purported damages. See, e.g.,
                                                                                                               4   Heard v. Costco Wholesale Corp., No. 219CV00673RFBDJA, 2020 WL 515841, at
                                                                                                               5   *2 (D. Nev. Jan. 31, 2020) (“The Court finds the request for job applications,
                                                                                                               6   resumes, cover letters, offer letters, employment agreements, and termination
                                                                                                               7   records to be relevant to Defendants' mitigation defense.”); see also Bird v. PSC
                                                                                                               8   Holdings I, LLC, No. 12-CV-1528 W NLS, 2013 WL 1120659, at *2-*3 (S.D. Cal.
                                                                                                               9   Mar. 18, 2013) (granting the defendant’s motion to compel discovery regarding the
                                                                                                              10   plaintiff’s job search efforts on the basis that such information is relevant to a
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   failure to mitigate defense).
                                                                                                              12           Further, documents related to any employment search Liu made may reflect
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   admissions relevant to this litigation that he made to prospective employers
                                                                                                              14   regarding his alleged wrongful termination. See Bird, 2013 WL 1120659, at *2-*3
                                                                                                              15   (granting the defendant’s motion to compel discovery regarding the plaintiff’s job
                                                                                                              16   search efforts on the basis that such information may reveal admissions relevant to
                                                                                                              17   the plaintiff’s claims). Accordingly, with regard to Requests Nos. 20 and 43-45,
                                                                                                              18   this Court should grant Defendants’ motion to compel documents related to Liu’s
                                                                                                              19   vacations and efforts to gain employment following his termination from FF.
                                                                                                              20           Liu’s objection that Request Nos. 20 and 43-45 are “unduly burdensome”
                                                                                                              21   lacks any merit because, again, Liu placed this topic at issue with his own
                                                                                                              22   allegations. Moreover these requests only ask about Liu’s vacations and efforts to
                                                                                                              23   obtain new employment either following February 1, 2018 (Request No. 20) or
                                                                                                              24   following his termination from FF which occurred in February 2019 (Request Nos.
                                                                                                              25   43-45). Producing just a few years’ worth of documents informing on Liu’s
                                                                                                              26   vacation schedule and efforts to gain employment is not unduly burdensome.
                                                                                                              27           Further, such requests are not overbroad, vague, and disproportionate to the
                                                                                                              28   needs of the case as Liu suggests. As noted above, Defendants seek information on
                                                                                                                   114437083                                 - 22 -
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 26 of 41 Page ID #:625



                                                                                                               1   Liu’s vacations and efforts to gain employment over a limited time period directly
                                                                                                               2   relating to Liu’s wrongful termination claim. Moreover, the information sought is
                                                                                                               3   not expansive as it is specifically tailored to topics therein.
                                                                                                               4           As with Liu’s other Requests and detailed under Issue 1, all objections
                                                                                                               5   asserted in Response to Request Nos. 20 and 43-45, constitute improper boilerplate
                                                                                                               6   objections in violation of the Rules. This Court thus should strike or overrule these
                                                                                                               7   objections and require Liu to produce all responsive documents.
                                                                                                               8                 2.    Plaintiff’s Contentions
                                                                                                               9           Defendants maintain that Plaintiff has refused to produce documents
                                                                                                              10   pursuant to these requests. Defendants mislead the Court. Indeed, Plaintiff has
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   represented to Defendants that he would like to meet and confer as to each of these
                                                                                                              12   requests. Nachmani Decl. ¶15, Exs. 5, 6; Grochow Decl. Ex. 2.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13           And for good reason. In the interest of producing relevant and proportional
                                                                                                              14   documents, Plaintiff requests clarity from Defendants as to these vague, overbroad,
                                                                                                              15   and burdensome requests. For example, Request No. 20 seeks all documents
                                                                                                              16   reflecting “any vacation, traveling or trip” Plaintiff has taken since February 2018.
                                                                                                              17   But what do Defendants actually mean by “traveling” or Plaintiff’s taking a “trip?”
                                                                                                              18   Do Defendants really mean that Plaintiff must produce all documents as to any and
                                                                                                              19   each time Plaintiff got into a vehicle or relocated to any homes he
                                                                                                              20   contemporaneously maintains? If Plaintiff boarded a plane to visit a relative, would
                                                                                                              21   that be a “vacation?” If Plaintiff drove one of his children across state lines to drop
                                                                                                              22   them off at school or for a social event, would either of those examples constitute
                                                                                                              23   “traveling” or a “trip?” Production of such documents would be disproportionate
                                                                                                              24   and unduly burdensome here. See Siefe v. Unum Group, 2018 WL 6340753, at *9,
                                                                                                              25   n. 10 (C.D. Cal. May 30, 2018) (holding that while travel related to plaintiff’s work
                                                                                                              26   was discoverable, “information regarding plaintiff’s travel outside of [specific
                                                                                                              27   county] is overbroad, unduly burdensome, and not proportional to the needs of the
                                                                                                              28   case.”).
                                                                                                                   114437083                                 - 23 -
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 27 of 41 Page ID #:626



                                                                                                               1           The remainder of these requests require clarification and narrowing, which
                                                                                                               2   Plaintiff has requested by way of meeting and conferring. For example, as to
                                                                                                               3   Request No. 43, Plaintiff seeks clarification as to what Defendants mean by the
                                                                                                               4   phrase “any effort made” by Plaintiff to gain employment. This phrase is entirely
                                                                                                               5   vague as it contemplates the entire spectrum of Plaintiff’s potential conduct: from
                                                                                                               6   Plaintiff’s brainstorming about potential future employment to Plaintiff’s
                                                                                                               7   theoretical negotiation or acceptance of a new job offer. Request No. 43 is equally
                                                                                                               8   vague as Plaintiff seeks clarification as to what Defendants believe constitutes
                                                                                                               9   “solicitation of employment” and who or what would be “any employer.”
                                                                                                              10   Accordingly, Plaintiff’s request to meet and confer is entirely appropriate. See
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   Vizio, Inc. v. LeEco V. Ltd., 2018 WL 10742584, at *6 (C.D. Cal. Nov. 2, 2018)
                                                                                                              12   (denying motion to compel because movant “did not define [various terms] and did
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   not identify with reasonably particularity which document or categories of
                                                                                                              14   documents were sought. As written, Plaintiff would be required to speculate as to
                                                                                                              15   the meaning of [referenced terms]”); Frieri v. Sysco Corp., 2017 WL 3387713, at
                                                                                                              16   *7 (S.D. Cal. Aug. 4, 2017) (denying motion to compel as “human resources
                                                                                                              17   support, assistance and services,” was “impermissibly overbroad, disproportionate,
                                                                                                              18   and other forms of discovery are better suited to achieve [movant’s] aim.”); Harris
                                                                                                              19   v. Escamilla, 2016 WL 1224057, at *7 (E.D. Cal. Mar. 29, 2016) (denying motion
                                                                                                              20   to compel as the term “material” was impermissibly “vague[.]”).
                                                                                                              21           D.     Issue No. 4: Liu’s Withholding of Documents Posted on His Social
                                                                                                              22                  Media Account.
                                                                                                              23                  1.    Defendants’ Contentions
                                                                                                              24           Request No. 21 seeks documents reflecting Liu’s social media posts since his
                                                                                                              25   termination from FF:
                                                                                                              26                REQUEST FOR PRODUCTION NO. 21:
                                                                                                              27                Copies of all of DOCUMENTS YOU posted on social media between
                                                                                                                                February 1, 2018 through the filing of YOUR COMPLAINT.
                                                                                                              28
                                                                                                                   114437083                               - 24 -
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 28 of 41 Page ID #:627



                                                                                                               1               RESPONSE TO REQUEST NO. 21:
                                                                                                               2               Plaintiff objects to this request on the basis that it is overbroad, unduly
                                                                                                                               burdensome, entirely irrelevant to the subject matter of this action, and
                                                                                                               3               vague as to scope. Plaintiff objects to this request on the basis that it is
                                                                                                                               disproportionate to the needs of this case. Plaintiff objects to this request
                                                                                                               4               on the basis that Defendant seeks documents and information that may
                                                                                                                               be shielded by the attorney-client and/or attorney work product
                                                                                                               5               privileges. Plaintiff objects to this request to the extent that the
                                                                                                                               documents and/or information sought is not within Plaintiff’s custody,
                                                                                                               6               possession, or control. Plaintiff objects to the request to the extent it is
                                                                                                                               not reasonably calculated to lead to the discovery of admissible
                                                                                                               7               evidence. Plaintiff objects to this request as it seeks information shielded
                                                                                                                               by the privacy right and privileges of third parties. Plaintiff objects to
                                                                                                               8               this request as it seeks information that is confidential to Plaintiff and/or
                                                                                                                               to third parties.
                                                                                                               9
                                                                                                                               Plaintiff is willing to meet and confer with Defendants in order to
                                                                                                              10               understand whether there is any legitimate basis for this this vague,
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                               overbroad, and unduly burdensome request.
                                                                                                              11
                                                                                                                           Contrary to Liu’s objections that his social media posts are “entirely
                                                                                                              12
                                                                               I R V I N E , C A 92614-2545




                                                                                                                   irrelevant” and “not reasonably calculated to lead to the discovery of admissible
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13
                                                                                                                   evidence,” they seek relevant information to Liu’s wrongful termination claim,
                                                                                                              14
                                                                                                                   Liu’s damages, and FF’s failure to mitigate defense. As detailed in Defendants’
                                                                                                              15
                                                                                                                   meet and confer letter, examples of such relevant information that may be found in
                                                                                                              16
                                                                                                                   Liu’s social media posts, include, but are not limited to, 1) posts or comments Liu
                                                                                                              17
                                                                                                                   made regarding his work at FF or the reasoning for his firing, 2) any posts or
                                                                                                              18
                                                                                                                   comments regarding his purported mental or physical injuries, 3) information
                                                                                                              19
                                                                                                                   regarding his daily living conditions which he has made directly relevant to his
                                                                                                              20
                                                                                                                   damages claim, 4) vacations that he took since his firing, and 5) any comments that
                                                                                                              21
                                                                                                                   he has made regarding any effort he has made to obtain future employment.
                                                                                                              22
                                                                                                                   (Grochow Decl., Ex. 1 ¶ 4.) Thus, Liu’s social media history is relevant and
                                                                                                              23
                                                                                                                   discoverable.
                                                                                                              24
                                                                                                                           Further, Defendants’ request for just over three years of Liu’s social media
                                                                                                              25
                                                                                                                   posts is not “overbroad,” “unduly burdensome,” or “disproportionate to the needs
                                                                                                              26
                                                                                                                   of this case.” See Dewidar v. Nat'l R.R. Passenger Corp., No. 17CV62-
                                                                                                              27
                                                                                                                   CAB(RBB), 2018 WL 280023, at *5 (S.D. Cal. Jan. 3, 2018) (requiring production
                                                                                                              28
                                                                                                                   114437083                                  - 25 -
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 29 of 41 Page ID #:628



                                                                                                               1   of “[a]ll [the plaintiff’s] social media data . . . from January 12, 2015, to the
                                                                                                               2   present”: a nearly three-year period). This time period merely encompasses his
                                                                                                               3   posts around or during his approximately one year of employment and all posts
                                                                                                               4   following his termination. Moreover, it should be easy to collect by Liu simply
                                                                                                               5   visiting his own social media sites and printing or making a PDF of those sites.
                                                                                                               6   This Court, therefore, should compel Liu to provide all responsive documents to
                                                                                                               7   Request No. 21.
                                                                                                               8           Defendant’s Request No. 21 is also not “vague as to scope” as it seeks “all
                                                                                                               9   DOCUMENTS YOU posted on social media between February 1, 2018 through the
                                                                                                              10   filing of YOUR COMPLAINT.” The scope is clearly defined as encompassing
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   “all” posts in a definite time-period of nearly three-years: February 1, 2018 to
                                                                                                              12   present. Thus, Liu’s vagueness objection lacks merit.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13           As with all of Liu’s other responses and, as detailed under Issue 1, all
                                                                                                              14   objections asserted in Response to Request No. 21, constitute improper boilerplate
                                                                                                              15   objections in violation of the Rules. This Court thus should strike or overrule these
                                                                                                              16   objections and require Liu to produce all responsive documents.
                                                                                                              17                 2.     Plaintiff’s Contentions
                                                                                                              18           Contrary to what Defendants set forth, Plaintiff is not withholding any social
                                                                                                              19   media-related documents. Plaintiff maintains no relevant social media accounts.
                                                                                                              20   He has never had or maintained a Facebook account, an Instagram account, or a
                                                                                                              21   Twitter account.
                                                                                                              22           Plaintiff does maintain a LinkedIn account, but, since February 1, 2018,
                                                                                                              23   Plaintiff has posted on that account only once. Plaintiff can and will produce this
                                                                                                              24   non-relevant posting to Defendants.
                                                                                                              25           E.    Issue No. 5: Liu Has Refused to Produce Any Documents.
                                                                                                              26                 Regarding His Medical History.
                                                                                                              27                 1.     Defendants’ Contentions
                                                                                                              28           Request Nos. 26-30 seek information regarding Liu’s medical history related
                                                                                                                   114437083                                 - 26 -
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 30 of 41 Page ID #:629



                                                                                                               1   to his purported physical and emotional injuries suffered:
                                                                                                               2               REQUEST FOR PRODUCTION NO. 26:
                                                                                                               3               All DOCUMENTS REFLECTING any medical treatment that YOU
                                                                                                                               sought or received during YOUR employment at FF.
                                                                                                               4
                                                                                                                               RESPONSE TO REQUEST NO. 26:
                                                                                                               5
                                                                                                                               Plaintiff objects to this request on the basis that it is overbroad, unduly
                                                                                                               6               burdensome, and vague as to scope and time. Plaintiff objects to this
                                                                                                                               request on the basis that it is disproportionate to the needs of this case.
                                                                                                               7               Plaintiff objects to this request on the basis that Defendant seeks
                                                                                                                               documents and information that may be shielded by the attorney-client
                                                                                                               8               and/or attorney work product privileges. Plaintiff objects to this request
                                                                                                                               to the extent that the documents and/or information sought is not within
                                                                                                               9               Plaintiff’s custody, possession, or control. Plaintiff objects to this
                                                                                                                               request to the extent it is not reasonably calculated to lead to the
                                                                                                              10               discovery of admissible evidence. Plaintiff objects to this request as it
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                               seeks information that is confidential to Plaintiff and/or to third parties.
                                                                                                              11               Plaintiff objects to this request as it seeks information protected by
                                                                                                                               Plaintiff’s constitutional privacy rights.
                                                                                                              12
                                                                               I R V I N E , C A 92614-2545




                                                                                                                               Plaintiff is willing to meet and confer with Defendants in order to
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13               narrow this vague, overbroad, and unduly burdensome request.
                                                                                                              14               REQUEST FOR PRODUCTION NO. 27:
                                                                                                              15               All DOCUMENTS REFLECTING any treatment for any physical health
                                                                                                                               injury that YOU received during or after YOUR employment at FF.
                                                                                                              16
                                                                                                                               RESPONSE TO REQUEST NO. 27:
                                                                                                              17
                                                                                                                               Plaintiff objects to this request on the basis that it is overbroad, unduly
                                                                                                              18               burdensome, and vague as to scope and time. Plaintiff objects to this
                                                                                                                               request on the basis that it is disproportionate to the needs of this case.
                                                                                                              19               Plaintiff objects to this request on the basis that Defendant seeks
                                                                                                                               documents and information that may be shielded by the attorney-client
                                                                                                              20               and/or attorney work product privileges. Plaintiff objects to this request
                                                                                                                               to the extent that the documents and/or information sought is not within
                                                                                                              21               Plaintiff’s custody, possession, or control. Plaintiff objects to this
                                                                                                                               request to the extent it is not reasonably calculated to lead to the
                                                                                                              22               discovery of admissible evidence. Plaintiff objects to this request as it
                                                                                                                               seeks information that is confidential to Plaintiff and/or to third parties.
                                                                                                              23               Plaintiff objects to this request as it seeks information protected by
                                                                                                                               Plaintiff’s constitutional privacy rights.
                                                                                                              24
                                                                                                                               Plaintiff is willing to meet and confer with Defendants in order to
                                                                                                              25               narrow this vague, overbroad, and unduly burdensome request.
                                                                                                              26               REQUEST FOR PRODUCTION NO. 28:
                                                                                                              27               All DOCUMENTS REFLECTING any medical treatment sought or
                                                                                                                               received as a result of the “humiliation, mental anguish, as well as
                                                                                                              28
                                                                                                                   114437083                                  - 27 -
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 31 of 41 Page ID #:630



                                                                                                               1               physical injury” that YOU allege in paragraph 138 of YOUR
                                                                                                                               COMPLAINT.
                                                                                                               2
                                                                                                                               RESPONSE TO REQUEST NO. 28:
                                                                                                               3
                                                                                                                               Plaintiff objects to this request on the basis that it is overbroad, unduly
                                                                                                               4               burdensome, and vague as to scope and time. Plaintiff objects to this
                                                                                                                               request on the basis that it is disproportionate to the needs of this case.
                                                                                                               5               Plaintiff objects to this request on the basis that Defendant seeks
                                                                                                                               documents and information that may be shielded by the attorney-client
                                                                                                               6               and/or attorney work product privileges. Plaintiff objects to this request
                                                                                                                               to the extent that the documents and/or information sought is not within
                                                                                                               7               Plaintiff’s custody, possession, or control. Plaintiff objects to this
                                                                                                                               request to the extent it is not reasonably calculated to lead to the
                                                                                                               8               discovery of admissible evidence. Plaintiff objects to this request as it
                                                                                                                               seeks information shielded by the privacy right and privileges of third
                                                                                                               9               parties. Plaintiff objects to this request as it seeks information protected
                                                                                                                               by Plaintiff’s constitutional privacy rights.
                                                                                                              10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                               Plaintiff is willing to meet and confer with Defendants in order to
                                                                                                              11               narrow this vague, overbroad, and unduly burdensome request.
                                                                                                              12               REQUEST FOR PRODUCTION NO. 29:
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13               All DOCUMENTS REFLECTING medical treatment YOU have sought
                                                                                                                               or received, of any kind or nature, including, but not limited to, therapy,
                                                                                                              14               counseling, psychiatric consultation or treatment and/or for alcoholism,
                                                                                                                               emotional or mental disorders, or drug abuse since January 1, 2007.
                                                                                                              15
                                                                                                                               RESPONSE TO REQUEST NO. 29:
                                                                                                              16
                                                                                                                               Plaintiff objects to this request on the basis that it is overbroad, unduly
                                                                                                              17               burdensome, and vague as to scope. Plaintiff objects to this request on the
                                                                                                                               basis that it is disproportionate to the needs of this case. Plaintiff objects
                                                                                                              18               to this request on the basis that Defendant seeks documents and
                                                                                                                               information that may be shielded by the attorney-client and/or attorney
                                                                                                              19               work product privileges. Plaintiff objects to this request to the extent that
                                                                                                                               the documents and/or information sought is not within Plaintiff’s custody,
                                                                                                              20               possession, or control. Plaintiff objects to this request to the extent it is
                                                                                                                               not reasonably calculated to lead to the discovery of admissible evidence.
                                                                                                              21               Plaintiff objects to this request as it seeks information protected by
                                                                                                                               Plaintiff’s constitutional privacy rights.
                                                                                                              22
                                                                                                                               Plaintiff is willing to meet and confer with Defendants in order to
                                                                                                              23               narrow this vague, overbroad, and unduly burdensome request.
                                                                                                              24               REQUEST FOR PRODUCTION NO. 30:
                                                                                                              25               All DOCUMENTS sufficient to identify all treating physicians,
                                                                                                                               therapist, psychiatrists, or other medical professionals YOU have sought
                                                                                                              26               or received treatment from since January 1, 2007.
                                                                                                              27               RESPONSE TO REQUEST NO. 30:
                                                                                                              28               Plaintiff objects to this request on the basis that it is overbroad, unduly
                                                                                                                   114437083                                   - 28 -
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 32 of 41 Page ID #:631



                                                                                                               1               burdensome, and vague as to scope. Plaintiff objects to this request on the
                                                                                                                               basis that it is disproportionate to the needs of this case. Plaintiff objects
                                                                                                               2               to this request on the basis that Defendant seeks documents and
                                                                                                                               information that may be shielded by the attorney-client and/or attorney
                                                                                                               3               work product privileges. Plaintiff objects to this request to the extent that
                                                                                                                               the documents and/or information sought is not within Plaintiff’s custody,
                                                                                                               4               possession, or control. Plaintiff objects to this request to the extent it is
                                                                                                                               not reasonably calculated to lead to the discovery of admissible evidence.
                                                                                                               5               Plaintiff objects to this request as it seeks information protected by
                                                                                                                               Plaintiff’s constitutional privacy rights.
                                                                                                               6
                                                                                                                               Plaintiff is willing to meet and confer with Defendants in order to
                                                                                                               7               narrow this vague, overbroad, and unduly burdensome request.
                                                                                                               8           Once again, Liu places the subject of his mental and physical health directly
                                                                                                               9   as issue in his complaint by alleging that Defendants caused him “humiliation,
                                                                                                              10   serious mental anguish, and emotional and physical distress” related to his wrongful
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   termination and intentional infliction of emotion distress claims. (Compl. ¶¶ 134,
                                                                                                              12   138.) Such information regarding his medical condition is relevant and certainly
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   “reasonably calculated to lead to the discovery of admissible evidence” contrary to
                                                                                                              14   Liu’s boilerplate assertion. See Cabrales v. Aerotek, Inc., No. EDCV 17-1531-
                                                                                                              15   JGB-KKX, 2018 WL 2121829, at *4 (C.D. Cal. May 8, 2018) (requiring the
                                                                                                              16   Plaintiff to produce documents related to Plaintiff’s medical and psychological
                                                                                                              17   treatment received within the prior ten years because Plaintiff “put her general
                                                                                                              18   health in issue.”); Mony Life Ins. Co. v. Marzocchi, No. CIV S-10-2935-KJM-CKD,
                                                                                                              19   2012 WL 13042548, at *1 (E.D. Cal. Apr. 6, 2012) (“Defendant has put her mental
                                                                                                              20   condition at issue in this litigation by making a claim for intentional infliction of
                                                                                                              21   emotional distress. . . . Under these circumstances, plaintiff is entitled to discovery
                                                                                                              22   on issues pertaining to defendant's mental health.”).
                                                                                                              23           Liu has already agreed that, on these facts, Liu will sit for an independent
                                                                                                              24   medical exam. (Grochow Decl. ¶ 5.) He even agreed to produce documents
                                                                                                              25   responsive to these Requests, but has failed to do so or to amend his responses to
                                                                                                              26   indicate what information he may be withholding, if any. (Id. ¶¶ 7, 8.) Such
                                                                                                              27   documents will also be relevant to his examination. Moreover, it defies logic that
                                                                                                              28   Liu would refuse to produce routine medical records that would allegedly
                                                                                                                   114437083                                   - 29 -
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 33 of 41 Page ID #:632



                                                                                                               1   demonstrate serious physical and mental injuries resulting from the Defendants’
                                                                                                               2   alleged misconduct after agreeing to an independent medical examination.
                                                                                                               3           Requests No. 29 and 30 request information on Liu’s medical treatment and
                                                                                                               4   treating physicians since 2007. Such information remains relevant to discerning
                                                                                                               5   any preexisting conditions Liu had before he allegedly suffered any injury during
                                                                                                               6   his employment at FF. Again, these are subjects placed at issue by Liu in alleging
                                                                                                               7   that he was physically and emotionally damaged.
                                                                                                               8           Further, Defendants’ request Liu’s medical history is not “overbroad,”
                                                                                                               9   “unduly burdensome,” or “disproportionate to the needs of this case.” Request
                                                                                                              10   No. 28 seeks information “during” Liu’s employment and Request No. 29 only
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   seeks information during or after Liu’s employment, an approximately three-year
                                                                                                              12   period. Request No. 30 does not specify a time period but merely seeks
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   information that Liu has to support his alleged “humiliation, mental anguish, as
                                                                                                              14   well as physical injury” attributable to Defendants’ alleged misconduct as noted in
                                                                                                              15   “paragraph 138” of Liu’s Complaint. Because such information likely falls within a
                                                                                                              16   three-year time period, requesting all applicable documents is not “overbroad,”
                                                                                                              17   “unduly burdensome,” or “disproportionate to the needs of this case.”
                                                                                                              18           Further, Request Nos. 29-30 seek a broader medical history including
                                                                                                              19   information since January 1, 2007. To determine causation, Defendants must
                                                                                                              20   obtain a broader set of documents. This broader history will allow Defendants to
                                                                                                              21   identify potential preexisting conditions that may have caused any alleged injuries
                                                                                                              22   that Liu has experienced. Therefore, Request Nos. 26-30 are not “overbroad,”
                                                                                                              23   “unduly burdensome,” or “disproportionate to the needs of this case.”
                                                                                                              24           Liu’s assertion that Request Nos. 26-28 are vague as to “scope and time” is
                                                                                                              25   unfounded given that these three Requests define the relevant scope as “All
                                                                                                              26   DOCUMENTS.” As to timing Request No. concerns documents “during [Liu’s]
                                                                                                              27   employment at FF” and Request No. 27 defines the relevant timeframe as “during
                                                                                                              28   or after [Liu’s] employment at FF.” Request No. 28 implies that the scope of time
                                                                                                                   114437083                                - 30 -
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 34 of 41 Page ID #:633



                                                                                                               1   is unlimited which is proper in this context because this Request only seeks to have
                                                                                                               2   Liu provide documents demonstrating his medical treatment “result[ing]” from the
                                                                                                               3   “humiliation, mental anguish, as well as physical injury” he attributes to the
                                                                                                               4   Defendant’s misconduct. (Compl. ¶ 138.)
                                                                                                               5            Defendants’ Request Nos. 29-30 also are not “vague as to scope” because
                                                                                                               6   they define the scope as “All DOCUMENTS.” Therefore, Liu’s vagueness
                                                                                                               7   objections are groundless.
                                                                                                               8            Again, and as detailed under Issue 1, all of Liu’s objections asserted in
                                                                                                               9   Response Nos. 26-30, constitute improper boilerplate objections in violation of the
                                                                                                              10   Rules. This Court thus should strike or overrule these objections and require Liu to
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   produce all responsive documents.
                                                                                                              12                  2.     Plaintiff’s Contentions
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13            Defendants maintain that Plaintiff has refused to produce any documents
                                                                                                              14   regarding his medical history. This is false. In both Plaintiff’s initial Responses
                                                                                                              15   and Plaintiff’s Amended Responses, Plaintiff has stated that he would like to meet
                                                                                                              16   and confer as to these requests. See Nachmani Decl. ¶15, Exs. 5, 6; Grochow Decl.
                                                                                                              17   Ex. 2.
                                                                                                              18            And for good reason. By these requests, Defendants seek all documents
                                                                                                              19   reflecting (i) “any medical treatment” Plaintiff received while employed by FF
                                                                                                              20   (Request No. 26); (ii) “any treatment for any physical health injury” he received
                                                                                                              21   during “or after his employment with FF” (Request No. 27); (iii) medical treatment
                                                                                                              22   Plaintiff received “of any kind or nature … since January 1, 2007” (Request No.
                                                                                                              23   29); and (iv) documents sufficient to identify “all treating physicians, therapists,
                                                                                                              24   psychiatrists, or other medical professionals” Plaintiff has “sought or received
                                                                                                              25   treatment from since January 2007” (Request No. 30). As referenced above, the
                                                                                                              26   fact that the hypotheticals of Plaintiff’s seeking a consultation with a podiatrist in
                                                                                                              27   2007, Plaintiff’s getting a mole removed while employed by FF, and Plaintiff’s
                                                                                                              28   receiving results from a COVID-19 test in March 2021 would all in Defendants’
                                                                                                                   114437083                                  - 31 -
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 35 of 41 Page ID #:634



                                                                                                               1   view constitute examples of required production of documents demonstrates the
                                                                                                               2   overbreadth and disproportionality of these requests.
                                                                                                               3           Moreover, as to Request Nos. 26, 28-30, it is unclear what Defendants mean
                                                                                                               4   that Plaintiff has “sought” medical treatment if no such treatment was ever
                                                                                                               5   provided. Under these circumstances, meeting and conferring is appropriate. See
                                                                                                               6   Peck v. County of Orange, 2020 WL 4361521, at *4 (C.D. Cal May 15, 2020)
                                                                                                               7   (denying production of medical records prior to incident at issue unless those
                                                                                                               8   records concerned mental health, as other medical records were irrelevant to claim
                                                                                                               9   for emotional distress); Fitzgerald v. Cassil, 216 F.R.D. 632, 634 (N.D. Cal. 2003)
                                                                                                              10   (general medical records were not relevant in an action without “any claim for
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   bodily injury other than that directly and immediately linked to emotional
                                                                                                              12   distress.”); see also Manessis v. New York City Dept. of Transp., 2002 WL
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   31115032, at *2 (S.D.N.Y. Sept. 24, 2002) (“[Plaintiff's] emotional distress claim
                                                                                                              14   does not, however, give Defendants an unfettered right to pursue discovery into
                                                                                                              15   [Plaintiff's] entire medical history.”).
                                                                                                              16           F.    Issue No. 6: Liu’s Refusal to Comply Discovery Obligations and
                                                                                                              17                 Meet and Confer Requirement is Sanctionable.
                                                                                                              18                 1.    Defendants’ Contentions
                                                                                                              19           Defendants have made multiple efforts to confer with Liu to determine
                                                                                                              20   whether a resolution could be achieved without the filing of this motion. However,
                                                                                                              21   Liu continues to refuse to comply with his discovery obligations under Federal
                                                                                                              22   Rules of Civil Procedure 26 and 34 and to defy Local Rule 37-1’s mandatory meet
                                                                                                              23   and confer process, warranting sanctions.
                                                                                                              24           Local Rule 37-1 requires the parties to meet and confer “within 10 days after
                                                                                                              25   the moving party serves a letter requesting such conference.” The sole exception to
                                                                                                              26   this requirement is when the opposing party obtains a “written order of the Court
                                                                                                              27   upon good cause shown . . . .” excusing the opposing party from its meet and confer
                                                                                                              28   obligation. L.R. 37-1. A failure to comply with Local Rule 37-1 constitutes
                                                                                                                   114437083                                  - 32 -
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 36 of 41 Page ID #:635



                                                                                                               1   sanctionable conduct. L.R. 37-4 (“The failure of any counsel to comply with or
                                                                                                               2   cooperate in the foregoing procedures may result in the imposition of sanctions.”);
                                                                                                               3   see also Riebeling v. Pac. Gas & Elec. Co., No. EDCV 16-2312-DMG-KK, 2017
                                                                                                               4   WL 10620341, at *4-*5 (C.D. Cal. Oct. 23, 2017) (granting monetary sanctions in
                                                                                                               5   favor of the moving party in part because of the opposing party’s failure to meet
                                                                                                               6   and confer under Local Rule 37-1); Field v. Metro. Life Ins. Co., No. CV 07-8091-
                                                                                                               7   DDP(RCX), 2009 WL 10700110, at *4 (C.D. Cal. Feb. 5, 2009) (ordering the
                                                                                                               8   opposing party to show cause why sanctions should not be granted because of a
                                                                                                               9   failure to meet and confer under Local Rule 37-1).
                                                                                                              10           Defendants transmitted their meet and confer letter to Liu regarding the
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   issues in this Motion on February 24, 2021. (Grochow Decl., ¶ 4, Ex. 1.)
                                                                                                              12   Defendants then reminded Liu of his meet and confer and discovery obligations
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   during two subsequent telephone conferences regarding separate issues in this
                                                                                                              14   matter on March 2, 2021 and March 10, 2021. (Id. ¶¶ 5, 7.) Despite these efforts,
                                                                                                              15   Liu has still refused to respond to Defendants’ February 24, 2021 letter or to meet
                                                                                                              16   and confer regarding any topic addressed in that letter, with the exception of Liu’s
                                                                                                              17   commitment to produce his medical records—a commitment that remains
                                                                                                              18   unfulfilled. Given Liu’s disregard for the mandatory meet and confer process and
                                                                                                              19   the Rules, monetary sanctions are an appropriate measure to deter Liu’s
                                                                                                              20   misconduct.
                                                                                                              21           Moreover, Federal Rule of Civil Procedure 37(a)(5)(A) provides that “[i]f the
                                                                                                              22   motion [to compel] is granted—or if the disclosure or requested discovery is
                                                                                                              23   provided after the motion was filed—the court must, after giving an opportunity to
                                                                                                              24   be heard, require the party … whose conduct necessitated the motion, the party or
                                                                                                              25   attorney advising that conduct, or both to pay the movant's reasonable expenses
                                                                                                              26   incurred in making the motion, including attorney's fees.” The only exceptions to
                                                                                                              27   this Rule are for where “(i) the movant filed the motion before attempting in good
                                                                                                              28   faith to obtain the disclosure or discovery without court action; (ii) the opposing
                                                                                                                   114437083                                - 33 -
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 37 of 41 Page ID #:636



                                                                                                               1   party's nondisclosure, response, or objection was substantially justified; or (iii)
                                                                                                               2   other circumstances make an award of expenses unjust.” Fed. R. Civ. P.
                                                                                                               3   37(a)(5)(A). However, none of these exceptions apply because Defendants’ meet
                                                                                                               4   and confer attempts are well demonstrated, Liu did not even attempt to explain why
                                                                                                               5   his nondisclosure and improper responses were justified whatsoever, and there are
                                                                                                               6   no circumstances that make an award of expense unjust, particularly given that Liu
                                                                                                               7   instituted this action and is now refusing to produce or withholding documents
                                                                                                               8   directly relevant to the contentions in his own Complaint.
                                                                                                               9           Accordingly, Defendants seeks their attorneys’ fees and costs, in addition to
                                                                                                              10   monetary sanctions, for Liu’s unsubstantiated refusal to produce Rule-compliant
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   responses and document to Defendants Requests.
                                                                                                              12                 2.     Plaintiff’s Contentions
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13           Defendants seek to paint a portrait of Plaintiff as a party acting in bad faith,
                                                                                                              14   warranting sanctions. To date and as he intends to do in the future, Plaintiff has met
                                                                                                              15   his discovery deadline obligations under the Federal Rules of Civil Procedure. As
                                                                                                              16   to Defendants’ references to any purported violations of Local Rule 37-1, Plaintiff’s
                                                                                                              17   counsel has no recollection of Defendants’ counsel’s informing them of this or any
                                                                                                              18   representations by Defendants’ counsel contemplating the present motion;
                                                                                                              19   documents produced contemporaneously with the referenced March 2 and March
                                                                                                              20   10, 2021 meet and confers (concerning Plaintiff’s motion to dismiss the Amended
                                                                                                              21   Counterclaim and the Smart King 30(b)(6) deposition, respectively) do not reflect
                                                                                                              22   such representations. See Nachmani Decl. ¶¶10, 12, Exs. 2, 3.
                                                                                                              23           Moreover, Plaintiff has produced and will continue to produce responsive
                                                                                                              24   documents to Defendants. Indeed, Plaintiff’s production of documents, despite
                                                                                                              25   Defendants being the corporate custodians of the relevant documents in this action,
                                                                                                              26   has dwarfed Defendants’ production to date: Plaintiff has produced 1341 pages and
                                                                                                              27   165 documents across two productions; Defendants on the other hand have
                                                                                                              28   produced 418 pages and 116 documents. Plaintiff has served Amended Responses
                                                                                                                   114437083                                  - 34 -
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 38 of 41 Page ID #:637



                                                                                                               1   and has represented that he will produce all responsive documents pursuant to 42 of
                                                                                                               2   Defendants’ 53 requests; Plaintiff seeks to meet and confer as to remaining eleven
                                                                                                               3   requests, as set forth above. Defendants do not want to.
                                                                                                               4           Moreover, to the extent there exists a basis for sanctions, it is Defendants, not
                                                                                                               5   Plaintiff, who have engaged in bad faith litigation tactics. For example, by their
                                                                                                               6   defective counterclaims, Defendants have repeatedly forced Plaintiff to defend
                                                                                                               7   himself against meritless allegations and implausible theories of liability; indeed,
                                                                                                               8   they do so for a third time with the filing of FF’s Second Amended Counterclaim
                                                                                                               9   (ECF 95). Defendants have likewise engaged in harassing, abusive discovery
                                                                                                              10   tactics. Notwithstanding that the parties agreed to an April 23, 2021 discovery cut
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   off and that the Court scheduled a jury trial for June 8, 2021, Defendants’ strategy
                                                                                                              12   in this case appears to be to force Plaintiff to respond to a mass of unnecessary and
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   disproportionate discovery demands. For example, to date Defendants have served
                                                                                                              14   a total of 114 document demands across three sets of requests for production, 13
                                                                                                              15   interrogatories, and no less than 81 requests for admission. As to these requests for
                                                                                                              16   admission, a multitude of them call for meritless admissions of legal conclusions,
                                                                                                              17   including the following:
                                                                                                              18               REQUEST FOR ADMISSION NO. 75:
                                                                                                              19               Admit that YOU violated the California Rules of Professional
                                                                                                                               Conduct, former rule 3-310, when YOU entered into the
                                                                                                              20               EMPLOYMENT AGREEMENT.
                                                                                                              21               REQUEST FOR ADMISSION NO. 76:
                                                                                                              22               Admit that YOU violated the California Rules of Professional
                                                                                                                               Conduct, rule 3-300, when YOU entered into the
                                                                                                              23               EMPLOYMENT AGREEMENT.
                                                                                                              24               REQUEST FOR ADMISSION NO. 77:
                                                                                                              25               Admit that YOU violated the California Rules of Professional
                                                                                                                               Conduct, former rule 4-200, when YOU entered into the
                                                                                                              26               EMPLOYMENT AGREEMENT.
                                                                                                              27
                                                                                                              28
                                                                                                                   114437083                                 - 35 -
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 39 of 41 Page ID #:638



                                                                                                               1               REQUEST FOR ADMISSION NO. 78:
                                                                                                               2               Admit that YOU engaged in the unauthorized practice of law in
                                                                                                                               California when you performed legal services as FF’s Global
                                                                                                               3               General Counsel.
                                                                                                               4               REQUEST FOR ADMISSION NO. 79:
                                                                                                               5               Admit that YOU violated the New York Rules of Professional
                                                                                                                               Conduct, rule 1.7, when YOU entered into the EMPLOYMENT
                                                                                                               6               AGREEMENT.
                                                                                                               7               REQUEST FOR ADMISSION NO. 80:
                                                                                                               8               Admit that YOU violated the New York Rules of Professional
                                                                                                                               Conduct, rule 1.8, when YOU entered into the EMPLOYMENT
                                                                                                               9               AGREEMENT.
                                                                                                              10               REQUEST FOR ADMISSION NO. 81:
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                               Admit that YOU violated the New York Rules of Professional Conduct,
                                                                                                              11               rule 1.5, when YOU entered into the EMPLOYMENT AGREEMENT.
                                                                                                              12
                                                                               I R V I N E , C A 92614-2545




                                                                                                                           Notwithstanding the impropriety of Defendants’ discovery tactics, sanctions
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   are not warranted here against Plaintiff. See Brown v. Lowe’s Home Centers, LLC,
                                                                                                              14   2016 WL 7638028, at *1 (C.D. Cal. July 15, 2016) (“sanction are not warranted
                                                                                                              15   because [the moving party] filed the motion before attempting in good faith to
                                                                                                              16   obtain the discovery without court action. While [the moving party] sent letters
                                                                                                              17   requesting the three categories of documents, he did not (1) indicate in his letters
                                                                                                              18   that he intended to file a motion if a conference could not be scheduled by a
                                                                                                              19   particular date, (2) cite Local Rule 37 [prior to the motion], or (3) follow up his
                                                                                                              20   letters with a phone call.”); see also Taylor v. County of Calaveras, 2020 WL
                                                                                                              21   207212, at *1 (E.D. Cal. Jan. 14, 2020) (upholding denial of motion to deem
                                                                                                              22   requests for admission admitted or to compel and denying sanctions as “Plaintiff’s
                                                                                                              23   request for admission that Defendants ‘knew [they] had a duty to investigate’
                                                                                                              24   impermissibly sought a pure legal conclusion.”)
                                                                                                              25           Moreover, if the Court denies Defendants’ Motion (as it should), Plaintiff
                                                                                                              26   will be entitled to have Defendants pay his own reasonable expenses, including
                                                                                                              27   attorneys’ fees in connection with defending this motion. See Jang v. Sagicor Life
                                                                                                              28
                                                                                                                   114437083                                - 36 -
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 40 of 41 Page ID #:639



                                                                                                               1   Ins. Co., at *5 (C.D. Cal. Sept. 10, 2018) (noting that in order to curb abusive
                                                                                                               2   discovery practices, Federal Rule of Civil Procedure 37(a)(5)(B) provides that when
                                                                                                               3   the Court denies a motion to compel, it “must” require the movant or its attorney, or
                                                                                                               4   both, to pay the reasonable expenses, including attorney's fees, of the other party).
                                                                                                               5   IV.     DEFENDANTS’ CONCLUSION
                                                                                                               6           Defendants respectfully request an order compelling Liu to provide full and
                                                                                                               7   complete responses to all Requests propounded by Defendants. To the extent that
                                                                                                               8   Liu has agreed in his responses to produce documents, Defendants request that this
                                                                                                               9   Court order him to produce them no later than two weeks from the order on this
                                                                                                              10   Motion. For Requests No. 8, 20, 21, 26-30, and 43-45, which Liu refused to
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   produce documents in response to, Defendants request that this Court compel Liu to
                                                                                                              12   produce all responsive, non-privileged documents. Finally, Defendants respectfully
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   request that the Court order Liu to pay Defendants’ reasonable expenses in making
                                                                                                              14   this Motion, including attorneys’ fees, and sanctions for his willful refusal to
                                                                                                              15   comply with Federal Rule of Civil Procedure 37 and Local Rule 37-1.
                                                                                                              16   V.      PLAINTIFF’S CONCLUSION
                                                                                                              17           Plaintiff respectfully requests that the relief which Defendants seek is
                                                                                                              18   unnecessary and unwarranted and accordingly be denied. As Plaintiff has
                                                                                                              19   represented, he has and will continue to produce on a rolling basis all responsive
                                                                                                              20   documents that are not protected by the attorney-client or work-product privileges.
                                                                                                              21   None of those documents have been or will be withheld. Plaintiff reiterates his
                                                                                                              22   request that Defendants meet and confer with him concerning Requests No. 8, 20,
                                                                                                              23   21, 26-30, and 43-45. The Court should deny awarding Defendants’ sanctions
                                                                                                              24   against Plaintiff.
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                   114437083                                 - 37 -
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
                                                                                            Case 2:20-cv-08035-SVW-JPR Document 101 Filed 03/23/21 Page 41 of 41 Page ID #:640



                                                                                                               1   Dated: March 23, 2021                   Respectfully submitted,
                                                                                                               2                                           TROUTMAN PEPPER HAMILTON
                                                                                                                                                           SANDERS LLP
                                                                                                               3
                                                                                                               4                                           By: /s/ Lauren E. Grochow
                                                                                                                                                             Lauren E. Grochow
                                                                                                               5                                             Daniel Anziska
                                                                                                                                                             Mackenzie L. Willow-Johnson
                                                                                                               6
                                                                                                                                                                 Attorneys for Defendants
                                                                                                               7                                                 SMART KING LTD., JIAWEI
                                                                                                                                                                 WANG, and CHAOYING DENG
                                                                                                               8                                                 and Defendant and Counterclaimant
                                                                                                                                                                 FARADAY&FUTURE INC.
                                                                                                               9
                                                                                                              10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                   Dated: March 23, 2021                   Respectfully submitted,
                                                                                                              11
                                                                                                                                                           SEIDEN LAW GROUP, LP
                                                                                                              12
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13                                           By: /s/ Jake Nachmani
                                                                                                                                                             Amiad Kushner
                                                                                                              14                                             Jake Nachmani
                                                                                                              15                                                 Attorneys for Plaintiff/Counter-
                                                                                                                                                                 Defendant
                                                                                                              16                                                 HONG LIU
                                                                                                              17
                                                                                                              18
                                                                                                              19
                                                                                                              20
                                                                                                              21
                                                                                                              22
                                                                                                              23
                                                                                                              24
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                   114437083                            - 38 -
                                                                                                                      JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
                                                                                                                    DOCUMENTS AND FURTHER RESPONSE TO DEFENDANTS’ REQUEST FOR PRODUCTION, SET ONE
